   Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 1 of 81




                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS            MDL 2724
PRICING ANTITRUST LITIGATION
                                          Civ. No. 2:18-cv-04137-CMR

                                          JURY TRIAL DEMANDED
THIS DOCUMENT RELATES TO:
                                          THIRD AMENDED COMPLAINT
Marion Diagnostic Center, LLC, et al.     CLASS ACTION
v. McKesson Corporation, et al.
          Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 2 of 81




                                                     TABLE OF CONTENTS


AN OVERARCHING CONSPIRACY EXTENDS ACROSS THE GENERIC
DRUG INDUSTRY .........................................................................................................................1

JURISDICTION AND VENUE ......................................................................................................2

PARTIES .........................................................................................................................................2

           Plaintiffs ...............................................................................................................................2

           Defendant Distributor ..........................................................................................................3

           Defendant Manufacturers.....................................................................................................4

THE DEFENDANTS’ CONSPIRACY .........................................................................................14

CLASS ACTION ALLEGATIONS ..............................................................................................48

           Class of Direct Purchasers From Conspirator McKesson..................................................48

           Rule 23(a) Prerequisites .....................................................................................................49

           Rule 23(b)(3) Prerequisites ................................................................................................50

           Rule 23(b)(2) Prerequisites ................................................................................................50

ANTITRUST INJURY ..................................................................................................................50

STANDING ...................................................................................................................................51

COUNT I – Restraint of Trade (Section 1 of the Sherman Act) ...................................................51

SUPPLEMENTAL JURISDICTION ............................................................................................52

           Indirect Purchaser Healthcare Class ..................................................................................52

           Rule 23(a) Prerequisites .....................................................................................................52

           Rule 23(b)(3) Prerequisites ................................................................................................53

COUNT II – Alabama....................................................................................................................54

COUNT III – Arizona ....................................................................................................................54

COUNT IV – California ................................................................................................................55

COUNT V – District of Columbia .................................................................................................56


                                                                          i
         Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 3 of 81




COUNT VI – Hawaii .....................................................................................................................57

COUNT VII – Illinois ....................................................................................................................57

COUNT VIII – Iowa ......................................................................................................................58

COUNT IX – Kansas .....................................................................................................................59

COUNT X – Maine........................................................................................................................60

COUNT XI – Michigan .................................................................................................................60

COUNT XII – Minnesota ..............................................................................................................61

COUNT XIII – Mississippi ............................................................................................................62

COUNT XIV – Nebraska...............................................................................................................63

COUNT XV – Nevada ...................................................................................................................63

COUNT XVI – New Hampshire....................................................................................................64

COUNT XVII – New Mexico........................................................................................................65

COUNT XVIII – New York ..........................................................................................................66

COUNT XIX – North Carolina......................................................................................................66

COUNT XX – North Dakota .........................................................................................................67

COUNT XXI – Oregon..................................................................................................................68

COUNT XXII – Rhode Island .......................................................................................................69

COUNT XXIII – South Dakota .....................................................................................................69

COUNT XXIV – Tennessee ..........................................................................................................70

COUNT XXV – Utah ....................................................................................................................71

COUNT XXVI – Vermont.............................................................................................................72

COUNT XXVII – West Virginia ...................................................................................................72

COUNT XXVIII – Wisconsin .......................................................................................................73

COUNT XXIX – Connecticut .......................................................................................................74

COUNT XXX – Maryland.............................................................................................................75



                                                                    ii
         Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 4 of 81




PRAYER FOR RELIEF ................................................................................................................75

JURY DEMAND ...........................................................................................................................75




                                                                   iii
       Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 5 of 81




       1.      Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC on behalf

of themselves and all others similarly situated, bring this action on behalf of healthcare providers

who purchased generic drugs from an overarching, industry-wide conspiracy comprised of

Defendant manufacturers of generic drugs, and in some cases the distributors and wholesalers of

those drugs.

       2.      In the pharmaceutical industry the entry of generic versions of branded drugs

usually results in aggressive price competition, which in turn results in lower prices for end users.

Defendants conspired to thwart this process, and to deny consumers the benefits of competition.

Defendants did so by entering into an unlawful overarching horizontal and vertical conspiracy to

fix prices and to allocate sales among themselves for generic drugs across the industry. Their

conduct is a per se violation of Section One of the Sherman Act, 15 U.S.C § 1, and is a violation

of several state laws. Plaintiffs seek damages and injunctive relief.

                 AN OVERARCHING CONSPIRACY EXTENDS ACROSS
                         THE GENERIC DRUG INDUSTRY

       3.      The Defendant drug manufacturers have engaged in a conspiracy to raise generic

drug prices through agreements to limit the extent to which they compete against each other, as

described more fully in Paragraphs 120–161 of the IRP/Hospital Complaint (Doc. No. 71, Case

No. 19-cv-6044 (E.D. Pa.)), which are incorporated here by reference.

       4.      Defendant McKesson, a major distributor of generic drugs, joined in the

manufacturers’ conspiracy and worked to promote it, as described more fully in Paragraphs 282–

343 of the IRP/Hospital Complaint, which are incorporated here by reference.




                                                  1
       Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 6 of 81




                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this damage and injunctive action

under 28 U.S.C. §§ 1331 and 1337; Section 1 of the Sherman Act, 15 U.S.C. § 1; Section 4 of the

Clayton Act, 15 U.S.C. § 15; and Section 16 of the Clayton Act, 15 U.S.C. § 26.

       6.      Venue is proper in this District under 15 U.S.C. §§ 15 and 22, and 28 U.S.C. §

1391(b), (c), and (d), because defendants transact business throughout the United States, including

in this District, because defendants reside within this District, and because a portion of the affected

interstate trade and commerce discussed below was carried out in this District. Defendants have

sold and distributed generic pharmaceuticals in interstate commerce in the United States and this

District. Defendants’ conduct had a direct, substantial, and reasonably foreseeable effect on

interstate commerce in the United States, including in this District.

       7.      This Court has personal jurisdiction over each defendant because, inter alia, each

defendant: (a) transacts business throughout the United States, including in this District; (b)

participates in the selling and distribution of generic drugs throughout the United States, including

in this District; (c) has maintained substantial contacts within the United States, including in this

District; and/or (d) has engaged in an unlawful conspiracy to inflate the prices for generic drugs

generally, injuring persons doing business throughout the United States, including in this District.

       8.      This Court has supplemental jurisdiction over state law damage claims alleged in

the alternative in Counts II-XXVIII by virtue of its original jurisdiction over federal injunctive

claims pursuant to 28 U.S.C. § 1367(a).

                                             PARTIES

                                              Plaintiffs

       9.      Plaintiff Marion Diagnostic Center LLC is a limited liability company formed

under the laws of the State of Illinois, with its principal place of business in Marion, Illinois.

                                                  2
          Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 7 of 81




Marion Diagnostic operates a multidisciplinary healthcare facility including an outpatient surgery

practice, a diagnostic center, and a walk-in clinic.

          10.   Plaintiff Marion HealthCare, LLC is a limited liability company formed under the

laws of the State of Illinois, with its principal place of business in Marion, Illinois. Marion

HealthCare, which is owned and operated by area physicians, operates a multi-specialty surgery

center in Marion.

          11.   This complaint refers to Plaintiffs collectively as “Marion.” During the time

relevant to this complaint, Marion has directly purchased generic drugs from the conspiracy

through McKesson Medical-Surgical, Inc., including but not limited to Acetazolamide, Atenolol,

Atropine Sulfate, Ciproflaxin, Flurbiprofen, Hydrocodone Acetaminophen, Hydrocortisone

Acetate, Ketorolac, Labetalol, Lidocaine, Metronidazole, Naproxen, Nystatin, Oxybutynin,

Pilocarpine HCl, Prednosolone Acetate, Promethazine HCl, Ranitidine, Silver Sulfadiazene,

Timolol Maleate, and Tobramycin.

                                      Defendant Distributor

          12.   Defendant McKesson Corporation is a corporation formed under the laws of

Delaware, with its principal place of business in San Francisco, California. McKesson (including

its subsidiary McKesson Medical-Surgical, Inc.) is one of the four largest distributors of generic

drugs in the United States.

          13.   Defendant McKesson Medical-Surgical Inc. is a corporation formed under the laws

of Virginia, with its principal place of business in Richmond, Virginia. It is a controlled subsidiary

of McKesson Corporation (collectively “McKesson”). At all times relevant to this Complaint,

McKesson marketed and sold generic pharmaceuticals in this District and throughout the United

States.




                                                  3
          Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 8 of 81




                                   Defendant Manufacturers

          14.   Defendant Actavis Holdco US, Inc. (“Actavis Holdco”), is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business in

Parsippany, New Jersey. In August 2016, Teva Pharmaceuticals USA, Inc. acquired the Actavis

generics business of Allergan plc, including Actavis, Inc. Upon the acquisition, Actavis, Inc. –

the acquired Allergan plc generics operating company (formerly known as Watson

Pharmaceuticals) – was renamed Allergan Finance, LLC, which in turn assigned all of the assets

and liabilities of the former Allergan plc generics business to the newly formed Actavis Holdco,

including subsidiaries Actavis Pharma, Inc. and Actavis Elizabeth LLC (a research and

development and manufacturing entity for Actavis’s generic operations), among others. Actavis

Holdco is a wholly owned subsidiary of Teva Pharmaceuticals USA, Inc., which is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania.

          15.   Defendant Actavis Pharma, Inc. is a Delaware corporation with its principal place

of business in Parsippany, New Jersey. It is a wholly owned subsidiary of Actavis Holdco and is

a principal operating company in the U.S. for generic products acquired from Allergan plc. It

manufactures, markets, and/or distributes generic pharmaceuticals.

          16.   Actavis Elizabeth LLC (“Actavis Elizabeth”) is a Delaware company with its

principal place of business in Elizabeth, New Jersey. It is a wholly owned subsidiary of Actavis

Holdco and is a research, development, and manufacturing entity for Actavis generic operations.

          17.   Unless addressed individually, Actavis Holdco, Actavis Pharma, and Actavis

Elizabeth are collectively referred to herein as "Actavis." At all times relevant to this Complaint,

Actavis marketed and sold generic pharmaceuticals in this District and throughout the United

States.




                                                 4
       Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 9 of 81




       18.     Defendant Akorn, Inc. is a Louisiana company with its principal place of business

in Lake Forest, Illinois. It is the parent company of Hi-Tech Pharmacal Co., Inc. and Akorn Sales,

Inc.

       19.     Defendant Akorn Sales, Inc. is a Delaware corporation. It is a wholly-owned

subsidiary of Akorn Inc. It is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       20.     Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation with

its principal place of business in Amityville, New York. It is a wholly-owned subsidiary of Akorn,

Inc. Akorn Inc. acquired and integrated Hi-Tech into its operations in April 2014.

       21.     Defendant Versapharm, Inc. (“Versapharm”) is a Georgia corporation with its

principal place of business in Marietta, GA. It is a wholly-owned subsidiary of Akorn, Inc.

Versapharm was acquired by Akorn, Inc. in August 2014.

       22.     Unless addressed individually, Akorn Inc., Akorn Sales, Inc., Hi-Tech and

Versapharm are collectively referred to herein as “Akorn.” At all times relevant to this Complaint,

Akorn marketed and sold generic pharmaceuticals in this District and throughout the United States.

       23.     Defendant Alvogen Inc. (“Alvogen”) is a Delaware corporation with its principal

place of business in Pine Brook, New Jersey. It is a privately held company that was founded in

2009 by a former CEO of Defendant Actavis. At all times relevant to this Complaint, Alvogen

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       24.     Defendant Amneal Pharmaceuticals, Inc. (“Amneal Inc.”) is a corporation

organized and existing under the laws of the state of Delaware, with a principal place of business

in Bridgewater, New Jersey. It is the parent company of Defendant Amneal Pharmaceuticals,

LLC.




                                                5
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 10 of 81




       25.     Defendant Amneal Pharmaceuticals, LLC (“Amneal LLC”) is a Delaware limited

liability company with its principal place of business in Bridgewater, New Jersey.

       26.     Unless addressed individually, Amneal Inc. and Amneal LLC are collectively

referred to herein as “Amneal.” At all times relevant to this Complaint, Amneal marketed and sold

generic pharmaceuticals in this District and throughout the United States.

       27.     Defendant Apotex Corp. (“Apotex”) is a corporation organized and existing under

the laws of the State of Delaware. Its principal place of business is 2400 North Commerce

Parkway, Weston, Florida. At all times relevant to this Complaint, Apotex has marketed and sold

generic pharmaceuticals in this District and throughout the United States.

       28.     Defendant Ascend Laboratories, LLC ("Ascend") is a corporation formed under the

laws of the State of New Jersey, with a principal place of business in Parsippany, New Jersey. At

all times relevant to this Complaint, Ascend marketed and sold generic pharmaceuticals in this

District and throughout the United States.

       29.     Defendant Aurobindo Pharma U.S.A., Inc. ("Aurobindo") is a corporation

organized and existing under the laws of the State of Delaware with its principal place of business

in Dayton, New Jersey. At all times relevant to this Complaint, Aurobindo marketed and sold

generic pharmaceuticals in this District and throughout the United States.

       30.     Defendant Bausch Health Americas, Inc. (formerly known as Valeant

Pharmaceuticals International, Inc.) is a Delaware corporation with its U.S. headquarters located

in Bridgewater, New Jersey.

       31.     Bausch Health US, LLC (formerly known as Valeant Pharmaceuticals North

America LLC) is a Delaware limited liability company with its principal place of business in




                                                6
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 11 of 81




Bridgewater, New Jersey. Bausch Health US, LLC is registered with the Pennsylvania Department

of State as a foreign corporation and maintains a registered agent in Pennsylvania.

       32.       Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a wholly-owned

subsidiary of Bausch Health Americas, Inc. It is a Delaware corporation with its principal place of

business in Bridgewater, New Jersey.

       33.       Unless addressed individually, Bausch Health Americas, Inc.; Bausch Health US,

LLC; and Oceanside Pharmaceuticals, Inc. are collectively referred to herein as “Valeant.” At all

times relevant to this Complaint, Valeant marketed and sold generic pharmaceuticals in this

District and throughout the United States.

       34.       Defendant Breckenridge Pharmaceutical, Inc. ("Breckenridge") is a Florida

corporation with its principal place of business at 15 Massirio Drive, Berlin, Connecticut. At all

times relevant to this Complaint, Breckenridge has marketed and sold generic pharmaceuticals in

this District and throughout the United States.

       35.       Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation

with its principal place of business in Piscataway, New Jersey. Camber is a wholly-owned

subsidiary of Hetero Drugs, an Indian pharmaceutical company. At all times relevant to this

Complaint, Camber marketed and sold generic pharmaceuticals in this District and throughout the

United States.

       36.       Defendant Citron Pharma, LLC (“Citron”) is a New Jersey corporation with its

principal place of business in East Brunswick, New Jersey. At all times relevant to this Complaint,

Citron marketed and sold generic pharmaceuticals in this District and throughout the United States.

       37.       Defendant Dr. Reddy’s Laboratories, Inc. ("Dr. Reddy's") is a corporation

organized and existing under the laws of the State of New Jersey with its principal place of business




                                                  7
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 12 of 81




at 107 College Road East, Princeton, New Jersey. At all times relevant to this Complaint, Dr.

Reddy's has marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          38.   Defendant G&W Laboratories, Inc. ("G&W") is a New Jersey corporation with its

principal place of business in South Plainfield, New Jersey. At all times relevant to this Complaint,

G&W marketed and sold generic pharmaceuticals in this District and throughout the United States.

          39.   Defendant Glenmark Pharmaceuticals Inc., USA ("Glenmark") is a corporation

organized and existing under the laws of the State of Delaware with a principal place of business.

in Mahwah, New Jersey. At all times relevant to this Complaint, Glenmark marketed and sold

generic pharmaceuticals in this District and throughout the United States.

          40.   Defendant Greenstone LLC ("Greenstone") is a limited liability company located

in North Peapack, New Jersey. Greenstone is a wholly owned subsidiary of Defendant Pfizer Inc.

("Pfizer"), a global pharmaceutical company headquartered in New York, New York, and has at

all relevant times operated as the generic drug division of Pfizer. Greenstone operates out of

Pfizer's Peapack, New Jersey campus, and a majority of Greenstone's employees are also

employees of Pfizer's Essential Health Division, including Greenstone's President. Greenstone

employees also use Pfizer for financial analysis, human resources, and employee benefit purposes,

making the two companies essentially indistinguishable.

          41.   Defendant Pfizer is a corporation organized and existing under the laws of

Delaware, with its principal place of business in New York, New York. Pfizer is a global

biopharmaceutical company and is the corporate parent of Defendant Greenstone.

          42.   Unless addressed individually, Greenstone and Pfizer are collectively referred to

herein as “Greenstone.” At all times relevant to this Complaint, Greenstone – under the direction




                                                 8
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 13 of 81




and control of Pfizer – marketed and sold generic pharmaceuticals in this District and throughout

the United States.

       43.     Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is a Delaware corporation

with its principal place of business in Eatontown, New Jersey. It is the exclusive United States

commercial operation for Emcure Pharmaceuticals Private Ltd., an Indian company headquartered

in Pune, in the state of Maharashtra, India. At all times relevant to this Complaint, Heritage

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       44.     Defendant    Kavod     Pharmaceuticals    LLC,    formerly    known     as   Rising

Pharmaceuticals, LLC and Rising Pharmaceuticals, Inc. (collectively referred to as “Rising”), is a

Delaware corporation with, upon information and belief, its principal place of business in Saddle

Brook, New Jersey.

       45.     On December 3, 2019, Rising admitted to fixing prices and allocating customers

for Benazepril-HCTZ. It has been charged with one count of a felony conspiracy in restraint of

trade, and agreed to a deferred prosecution agreement with the Department of Justice. Rising sold

and conspired regarding drugs other than Benazepril-HCTZ and marketed and sold generic

pharmaceuticals in this District and throughout the United States during the times relevant to this

Complaint.

       46.     On March 2, 2020, in a deferred prosecution agreement following criminal charges

filed by the Department of Justice, Defendant Sandoz, Inc. admitted that it had conspired with

Rising “to suppress and eliminate competition by agreeing to allocate customers for, and stabilize,

maintain, and fix prices of, Benazepril-HCTZ sold in the United States, from at least as early as

April 2014 and continuing until at least September 2015.”




                                                9
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 14 of 81




       47.      Defendant Lannett Company, Inc. ("Lannett") is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business in Philadelphia,

Pennsylvania.    At all times relevant to this Complaint, Lannett marketed and sold generic

pharmaceuticals in this District and throughout the United States.

       48.      Defendant Lupin Pharmaceuticals, Inc. ("Lupin") is a Delaware corporation with

its principal place of business in Baltimore, Maryland. Lupin is a wholly owned subsidiary of

Lupin Ltd., an Indian company with its principal place of business in Mumbai, India. At all times

relevant to this Complaint, Lupin marketed and sold generic pharmaceuticals in this District and

throughout the United States.

       49.      Defendant Mallinckrodt Inc. is a Delaware corporation with its principal place of

business in Webster Groves, Missouri. As a result of a tax inversion acquisition, as of 2013 it is a

wholly owned subsidiary of Mallinckrodt plc, which is based in the United Kingdom.

Mallinckrodt Inc. is registered with the Pennsylvania Department of State as a foreign corporation

and maintains a registered agent in Pennsylvania.

       50.      Defendant Mallinckrodt plc is an Irish public limited company with its principal

place of business in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

incorporated in January 2013 for the purpose of holding the pharmaceuticals business of Covidien

plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt plc also

operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

headquarters in Hazelwood, Missouri.

       51.      Defendant Mallinckrodt LLC is a Delaware limited liability corporation

headquartered in Hazelwood, Missouri.




                                                 10
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 15 of 81




       52.     Unless addressed individually, Mallinckrodt Inc., Mallinckrodt plc, and

Mallinckrodt LLC are collectively referred to herein as “Mallinckrodt.” At all times relevant to

this Complaint, Mallinckrodt marketed and sold generic pharmaceuticals in this District and

throughout the United States.

       53.     Defendant Mayne Pharma Inc. is a Delaware corporation that has its principal place

of business in Raleigh, North Carolina. Mayne Pharma Inc. is registered with the Pennsylvania

Department of State as a foreign corporation and maintains a registered agent in Pennsylvania. In

2012, Mayne Pharma Inc. acquired Metrics, Inc. and its division Midlothian Laboratories, and has

also operated under the name Midlothian since that time. In 2013, Mayne Pharma Inc. acquired

Libertas Pharma. Unless addressed individually, Metrics, Inc. Midlothian Laboratories, Libertas

Pharma and Mayne Pharma Inc. are collectively referred to herein as “Mayne.” At all times

relevant to this Complaint, Mayne marketed and sold generic pharmaceuticals in this District and

throughout the United States.

       54.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania.

       55.     Defendant Mylan Pharmaceuticals Inc. (“Mylan Pharma”) is a West Virginia

corporation with its principal place of business in Morgantown, West Virginia. It is a subsidiary

of Mylan Inc. Mylan Pharma is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       56.     Unless addressed individually, Mylan Inc. and Mylan Pharma are collectively

referred to herein as “Mylan.” At all times relevant to this Complaint, Mylan marketed and sold

generic pharmaceuticals in this District and throughout the United States.




                                                11
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 16 of 81




       57.     Defendant Par Pharmaceutical Companies, Inc. ("Par") is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business at One

Ram Ridge Road, Chestnut Ridge, New York. At all times relevant to this Complaint, Par has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

       58.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

executive offices in Allegan, Michigan and its primary business location in Bronx, NY. It is a

subsidiary of Perrigo Company, plc, an Irish company with its principal place of business in

Dublin, Ireland. At all times relevant to this Complaint, Perrigo has marketed and sold generic

pharmaceuticals in this District and throughout the United States.

       59.     Defendant Pfizer, Inc. (“Pifizer”) is a corporation organized and existing under the

laws of Delaware, with its principal place of business at 235 East 42nd Street New York, New

York. Pfizer is a global biopharmaceutical company and is the corporate parent of Defendant

Greenstone. At all times relevant to this Complaint, Pfizer has marketed and sold generic

pharmaceuticals in this District and throughout the United States, and has also participated in and

directed the business activities of Defendant Greenstone.

       60.     Defendant Sandoz, Inc. ("Sandoz") is a corporation organized and existing under

the laws of the State of Colorado, with its principal place of business in Princeton, New Jersey.

Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company based in Basel,

Switzerland. Sandoz is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       61.     Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation

with its principal place of business in Melville, New York. Fougera is a wholly owned subsidiary




                                                12
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 17 of 81




of Defendant Sandoz, Inc. In 2012, Sandoz acquired and integrated Fougera into its U.S.-based

generic pharmaceutical business.

       62.     Unless addressed individually, Fougera and Sandoz are collectively referred to

herein as “Sandoz.” At all times relevant to this Complaint, Sandoz marketed and sold generic

pharmaceuticals in this District and throughout the United States.

       63.     Defendant Sun Pharmaceutical Industries, Inc. (“Sun”) is a Michigan corporation

with its principal place of business in Cranbury, New Jersey. Sun is a wholly owned subsidiary of

Sun Pharmaceutical Industries Ltd., an Indian corporation, which also owns a majority stake in

Taro Pharmaceutical Industries, Ltd., and Taro’s U.S. subsidiary, Defendant Taro Pharmaceutical

USA, Inc. At all times relevant to this Complaint, Sun marketed and sold generic pharmaceuticals

in this District and throughout the United States.

       64.     Defendant Taro Pharmaceuticals USA, Inc. ("Taro") is a corporation organized and

existing under the laws of the State of New York, with its principal place of business in Hawthorne,

New York.      At all times relevant to this Complaint, Taro marketed and sold generic

pharmaceuticals in this District and throughout the United States.

       65.     Defendant Teligent, Inc. (formerly known as IGI Laboratories, Inc.) (“Teligent”) is

a Delaware corporation with its principal place of business in Buena, New Jersey. Defendant

Teligent was known as IGI Laboratories, Inc. until 2015. At all times relevant to this Complaint,

Teligent sold generic pharmaceuticals in this District and throughout the United States.

       66.     Defendant Teva Pharmaceuticals USA, Inc. ("Teva") is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business at 1090

Horsham Road, North Wales, Pennsylvania. At all times relevant to this Complaint, Teva has

marketed and sold generic pharmaceuticals in this District and throughout the United States.




                                                 13
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 18 of 81




       67.     Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

Laboratories, Inc.) ("Upsher-Smith"), is a Minnesota limited liability company located at 6701

Evenstad Drive, Maple Grove, MN. Upsher-Smith is a subsidiary of Sawaii Pharmaceutical Co.,

Ltd., a large generics company in Japan. At all times relevant to this Complaint, Upsher-Smith

has marketed and sold generic pharmaceuticals in this District and throughout the United States.

       68.     Defendant Wockhardt USA LLC ("Wockhardt") is a Delaware limited liability

company located in Parsippany, New Jersey. At all times relevant to this Complaint, Wockhardt

has marketed and sold generic pharmaceuticals in this District and throughout the United States.

       69.     Defendant Zydus Pharmaceuticals (USA), Inc. ("Zydus") is a corporation organized

and existing under the laws of the State of New Jersey with its principal place of business at 73

Route 31 North, Pennington, New Jersey. At all times relevant to this Complaint, Zydus has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

                            THE DEFENDANTS’ CONSPIRACY

       70.     Taro and Lannett conspired to raise the price of Acetazolamide Tablets, as

described in Paragraphs 801-831 of the AG Topical Complaint (Doc. No. 2, Case No. 20-cv-3539

(E.D. Pa.)), which are incorporated here by reference.

       71.     H.D. Smith, Heritage, and Zydus conspired to raise the price of Acyclovir, as

described in Paragraphs 196-201 of the IRP/Hospital Complaint, which are incorporated here by

reference.

       72.     Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva,

Upsher-Smith, Fougera and Perrigo conspired to raise the price of Adapalene Cream, as described

in Paragraphs 265-281 and 1051-1074 of the AG Topical Complaint, Paragraphs 405-409 of the

IRP/Hospital Complaint, Paragraphs 165-173 of the DPP Complaint (Doc. No. 2, Case No. 20-cv-




                                               14
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 19 of 81




721 (E.D. Pa.)), and Paragraphs 865-871 of the EPP Complaint (Doc. No. 2, Case No. 19-cv-6011

(E.D. Pa.)), which are incorporated here by reference.

       73.     Taro, Sandoz, and Glenmark conspired to raise the price of Alclometasone

Dipropionate Ointment, as described in Paragraphs 763-775 of the AG Topical Complaint,

Paragraphs 174-184 of the DPP Complaint, and Paragraphs 788-798 of the EPP Complaint, which

are incorporated here by reference.

       74.     Actavis, Dr. Reddy's, Mylan and Par conspired to raise the price of Allopurinol, as

described in Paragraphs 185-194 of the DPP Complaint and Paragraphs 1284-1300 of the EPP

Complaint, which are incorporated here by reference.

       75.     Sandoz, Upsher-Smith and Lannett conspired to raise the price of Amantadine

HCL, as described in Paragraphs 195-204 of the DPP Complaint and Paragraphs 421-428 of the

EPP Complaint, which are incorporated here by reference.

       76.     McKesson, Heritage, and Teva conspired to raise the price of Amikacin, as

described in Paragraphs 298-303 of the IRP/Hospital Complaint, which are incorporated here by

reference.

       77.     Teva and Mylan conspired to raise the price of Amiloride HCL/HCTZ as described

in Paragraphs 205-216 of the DPP Complaint and Paragraphs 304-314 of the EPP Complaint,

which are incorporated here by reference.

       78.     Teva and Sandoz conspired to raise the price of Amoxicilllin/Clavulanate, as

described in Paragraphs 217-226 of the DPP Complaint and Paragraphs 1435-1439 of the EPP

Complaint, which are incorporated here by reference.

       79.     Teva, Aurobindo, Impax, Mallinckrodt, Sandoz, and Actavis conspired to raise the

price of Amphetamine/Dextroamphetamine Extended Release, as described in Paragraphs 329-




                                               15
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 20 of 81




335 of the AG Teva Complaint (Doc. No. 106, Case No. 19-cv-2407 (E.D. Pa.)), Paragraphs 554-

555 of the IRP/Hospital Complaint, Paragraphs 227-246 of the DPP Complaint, and Paragraphs

315-326 of the EPP Complaint, which are incorporated here by reference.

       80.      Teva, Aurobindo, Actavis, and ABC conspired to raise the price of

Amphetamine/Dextroamphetamine Immediate Release, as described in Paragraphs 336-339 of the

AG Teva Complaint, Paragraphs 223-227 of the IRP/Hospital Complaint, Paragraphs 227-246 of

the DPP Complaint, and Paragraphs 315-326 of the EPP Complaint, which are incorporated here

by reference.

       81.      Actavis and Mylan conspired to raise the price of Atenolol Chlorthalidone, as

described in Paragraphs 247-256 of the DPP Complaint and Paragraphs 1201-1209 of the EPP

Complaint, which are incorporated here by reference.

       82.      Bausch Health and Sandoz conspired to raise the price of Atropine Sulfate, as

described in Paragraphs 257-266 of the DPP Complaint, which are incorporated here by reference.

       83.      Greenstone and Teva conspired to raise the price of Azithromycin, as described in

Paragraphs 761-768 of the AG Teva Complaint, Paragraphs 445-448 of the IRP/Hospital

Complaint, and Paragraphs 1079-1085 of the EPP Complaint, which are incorporated here by

reference.

       84.      Teva and Lannett conspired to raise the price of Baclofen, as described in

Paragraphs 496-502 and 817-828 of the AG Teva Complaint, which are incorporated here by

reference.

       85.      West-Ward and Apotex conspired to raise the price of Balsalazide Disodium, as

described in Paragraphs 267-275 of the DPP Complaint and Paragraphs 1086-1095 of the EPP

Complaint, which are incorporated here by reference.




                                                16
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 21 of 81




       86.     Mylan and Sandoz conspired to raise the price of Benazepril HCTZ, as described

in Paragraphs 1003-1011 of the AG Teva Complaint, which are incorporated here by reference.

       87.     Fougera, Perrigo, Sandoz, Actavis, Taro, Perrigo, G&W and Teva conspired to

raise the price of Betamethasone Dipropionate Lotion, as described in Paragraphs 282-288 of the

AG Topical Complaint, Paragraphs 634-647 of the IRP/Hospital Complaint, Paragraphs 276-290

of the DPP Complaint, and Paragraphs 249-268 of the EPP Complaint, which are incorporated

here by reference.

       88.     Actavis, Sandoz, Taro, Perrigo, and G&W conspired to raise the price of

Betamethasone Dipropionate Augmented, as described in Paragraphs 291-299 of the DPP

Complaint and Paragraphs 249-268 of the EPP Complaint, which are incorporated here by

reference.

       89.     Actavis, Sandoz, Taro, Perrigo, and G&W conspired to raise the price of

Betamethasone Dipropionate Clotrimazole, as described in Paragraphs 300-310 of the DPP

Complaint and Paragraphs 249-268 of the EPP Complaint, which are incorporated here by

reference.

       90.     Fougera, McKesson, Sandoz, Actavis, Taro, Perrigo, G & W, and Teva conspired

to raise the price of Betamethasone Valerate Lotion, as described in Paragraphs 456-470 of the

AG Topical Complaint, Paragraphs 634-647 of the IRP/Hospital Complaint, Paragraphs 311-322

of the DPP Complaint, and Paragraphs 249-268 of the EPP Complaint, which are incorporated

here by reference.

       91.     Sandoz and Actavis conspired to raise the price of Betamethasone Valerate

Ointment, as described in Paragraphs 640-652 of the AG Topical Complaint, which are

incorporated here by reference.




                                              17
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 22 of 81




       92.     Actavis, Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, Upsher-

Smith, Taro and Teva conspired to raise the price of Bethanechol Chloride, as described in

Paragraphs 485-488 and 496 of the IRP/Hospital Complaint, Paragraphs 323-331 of the DPP

Complaint, and Paragraphs 1440-1445 of the EPP Complaint, which are incorporated here by

reference.

       93.     Sandoz, Perrigo and Mylan conspired to raise the price of Bromocriptine Mesylate

Tablets, as described in Paragraphs 1026-1050 of the AG Topical Complaint, Paragraphs 332-341

of the DPP Complaint, and Paragraphs 747-757 of the EPP Complaint, which are incorporated

here by reference.

       94.     Teva, Mylan, and Par conspired to raise the price of Budesonide DR Capsules, as

described in Paragraphs 384-390 of the AG Teva Complaint, Paragraphs 572-575 of the

IRP/Hospital Complaint, Paragraphs 342-358 of the DPP Complaint, and Paragraphs 758-769 of

the EPP Complaint, which are incorporated here by reference.

       95.     Teva, Mylan, Par, Sandoz, and Actavis conspired to raise the price of Budesonide

Inhalation, as described in Paragraphs 352-355 of the AG Teva Complaint, Paragraphs 559-562 of

the IRP/Hospital Complaint, Paragraphs 342- 358 of the DPP Complaint, and Paragraphs 758-769

of the EPP Complaint, which are incorporated here by reference.

       96.     Teva and Sandoz conspired to raise the price of Bumetanide, as described in

Paragraphs 1253-1256 of the EPP Complaint, which are incorporated here by reference.

       97.     ABC, Teva, and Sun conspired to raise the price of Buprenorphine, as described in

Paragraphs 237-239 of the IRP/Hospital Complaint, which are incorporated here by reference.




                                               18
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 23 of 81




       98.     Teva, Mylan and Actavis/Watson conspired to raise the price of Buspirone HCL,

as described in Paragraphs 359-367 of the DPP Complaint and Paragraphs 596-599 of the EPP

Complaint, which are incorporated here by reference.

       99.     Mylan, West-Ward, and Apotex conspired to raise the price of Butorphanol

Tartrate, as described in Paragraphs 368-377 of the DPP Complaint and Paragraphs 1096-1103 of

the EPP Complaint, which are incorporated here by reference.

       100.    Teva and Greenstone conspired to raise the price of Cabergoline, as described in

Paragraphs 324-328 of the AG Teva Complaint, Paragraphs 262-265 of the IRP/Hospital

Complaint, and Paragraphs 1461-1467 of the EPP Complaint, which are incorporated here by

reference.

       101.    Sandoz and Perrigo conspired to raise the price of Calcipotriene Betamethasone

Dipropionate Ointment, as described in Paragraphs 1075-1100 of the AG Topical Complaint,

which are incorporated here by reference.

       102.    Fougera, Hi-Tech, G & W, and Impax Pharmaceuticals conspired to raise the price

of Calcipotriene Solution, as described in Paragraphs 428-437 of the AG Topical Complaint, which

are incorporated here by reference.

       103.    Teva, Mylan, Dr. Reddy’s, and McKesson conspired to raise the price of

capecitabine, as described in Paragraphs 205-218 of the AG Teva Complaint, Paragraphs 288-297

of the IRP/Hospital Complaint, and Paragraphs 378-387 of the DPP Complaint, and Paragraphs

1133-1139 of the EPP Complaint, which are incorporated here by reference.

       104.    Mylan, West-Ward, and Wockhardt conspired to raise the price of Captopril, as

described in Paragraphs 388-397 of the DPP Complaint and Paragraphs 872-883 of the EPP

Complaint, which are incorporated here by reference.




                                              19
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 24 of 81




       105.   Taro, Sandoz, Teva, Apotex, and Torrent conspired to raise the price of

Carbamazepine ER Tablets, Paragraphs 201-211 and Paragraphs 865-885 of the AG Topical

Complaint, Paragraphs 477-481 of the IRP/Hospital Complaint, Paragraphs 398-431 of the DPP

Complaint, and Paragraphs 799-816 of the EPP Complaint, which are incorporated here by

reference.

       106.   Par and Teva conspired to raise the price of Carisoprodol, as described in

Paragraphs 432-440 of the DPP Complaint, which are incorporated here by reference.

       107.   Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Cefdinir, as described in Paragraphs 405-408 and 410

of the IRP/Hospital Complaint, Paragraphs 441-451 of the DPP Complaint, and Paragraphs 817-

822 of the EPP Complaint, which are incorporated here by reference.

       108.   Sandoz and Aurobindo conspired to raise the price of Cefpodoxime Proxetil Oral

Suspension and Tablets, as described in Paragraphs 1190-1204 of the AG Topical Complaint,

which are incorporated here by reference.

       109.   Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Cefprozil, as described in Paragraphs 405-408 and

410 of the IRP/Hospital Complaint, Paragraphs 441-451 of the DPP Complaint, and Paragraphs

817-822 of the EPP Complaint, which are incorporated here by reference.

       110.   Lupin, Aurobindo, and Citron conspired to raise the price of Cefuroxime Axetil as

described in Paragraphs 452-461 of the DPP Complaint and Paragraphs 1104-1116 of the EPP

Complaint, which are incorporated here by reference.

       111.   Teva, ABC, WBAD, Apotex, and Actavis conspired to raise the price of Celecoxib,

as described in Paragraphs 356-362 of the AG Teva Complaint, Paragraphs 266-273 of the




                                               20
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 25 of 81




IRP/Hospital Complaint, Paragraphs 462-471 of the DPP Complaint, and Paragraphs 1455-1460

of the EPP Complaint, which are incorporated here by reference.

       112.   Actavis, Breckenridge, Greenstone, Heritage, Teva, Mylan, Rising, Sandoz, Taro,

Versapharm, and Lupin conspired to raise the price of Cephalexin Oral Suspension, as described

in Paragraphs 751-760 of the AG Teva Complaint, Paragraphs 428-432 of the IRP/Hospital

Complaint, Paragraphs 472-491 of the DPP Complaint, and Paragraphs 1052-1062 of the EPP

Complaint, which are incorporated here by reference.

       113.   Sandoz and Upsher-Smith conspired to raise the price of Chlorpromazine HCL as

described in Paragraphs 492-501 of the DPP Complaint Paragraphs 355-364 of the EPP Complaint,

which are incorporated here by reference.

       114.   Sandoz, Par, and Upsher-Smith conspired to raise the price of Cholestyramine, as

described in Paragraphs 502-511 of the DPP Complaint Paragraphs 823-833 of the EPP Complaint,

which are incorporated here by reference.

       115.   Akorn, Perrigo, Paddock Laboratories, LLC, Fougera, Glenmark and G&W

conspired to raise the price of Ciclopirox Cream as described in Paragraphs 504-537 and 1535-

1554 of the AG Topical Complaint, Paragraphs 512-521 of the DPP Complaint, and Paragaphs

834-843 of the EPP Complaint, which are incorporated here by reference.

       116.   Perrigo, Actavis, Sandoz and Taro conspired to raise the price of Ciclopirox

Shampoo as described in Paragraphs 627-639 of the AG Topical Complaint and Paragraphs 512-

521 of the DPP Complaint, which are incorporated here by reference.

       117.   Hi-Tech, Harris Pharamaceutical, Versapharm, G&W and Perrigo conspired to

raise the price of Ciclopirox Solution, as described in Paragraphs 1454-1474 of the AG Topical




                                              21
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 26 of 81




Complaint and Paragraphs 512-521 of the DPP Complaint, which are incorporated here by

reference.

       118.   Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Cimetidine, as described in Paragraphs 405-408 and

414-415 of the IRP/Hospital Complaint, Paragraphs 522-533 of the DPP Complaint, and

Paragraphs 553-561 of the EPP Complaint, which are incorporated here by reference.

       119.   Teva, Actavis, Heritage, Lannett, Mylan, Par, Sandoz, Taro, Amneal, and Dr.

Reddy’s conspired to raise the price of Ciprofloxacin HCl, as described in Paragraphs 902-910 of

the AG Teva Complaint, and Paragraphs 485-492 of the IRP/Hospital Complaint, and Paragraphs

1375-1385 of the EPP Complaint, which are incorporated here by reference.

       120.   Actavis and Teva conspired to raise the price of Clarithromycin ER Tablets, as

described in Paragraphs 769-782 of the AG Teva Complaint, Paragraphs 449-456 of the

IRP/Hospital Complaint, Paragraphs 534-543 of the DPP Complaint, and Paragraphs 1117-1123

of the EPP Complaint, which are incorporated here by reference.

       121.   Teva and Sandoz conspired to raise the price of Clemastine Fumarate, as described

in Paragraphs 1036-1040 of the EPP Complaint, which are incorporated here by reference.

       122.   Fougera, Actavis, Sandoz, Greenstone, Pfizer, Taro and Perrigo conspired to raise

the price of Clindamycin Phosphate, as described in Paragraphs 1298-1352 of the AG Topical

Complaint, Paragraphs 544-553 of the DPP Complaint, and Paragraphs 464-477 of the EPP

Complaint, which are incorporated here by reference.

       123.   Sandoz, Hi-Tech, and Taro conspired to raise the price of Clobetasol Propionate as

described in Paragraphs 865-885 of the AG Topical Complaint, which are incorporated here by

reference.




                                              22
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 27 of 81




       124.   Sandoz, Mylan, and Taro conspired to raise the price of Clomipramine HCl, as

described in Paragraphs 1032-1050 of the AG Teva Complaint, which are incorporated here by

reference.

       125.   Teva, Mylan, and Actavis conspired to raise the price of clonidine-TTS patch, as

described in Paragraphs 178-192 and 343-351 of the AG Teva Complaint, Paragraphs 505-511 of

the IRP/Hospital Complaint, Paragraphs 554-570 of the DPP Complaint, and Paragraphs 373-385

of the EPP Complaint, which are incorporated here by reference.

       126.   Actavis, Glenmark, Sandoz, Taro, Teva, and Zydus conspired to raise the price of

Clotrimazole, as described in Paragraphs 471-481 of the IRP/Hospital Complaint, Paragraphs 398-

431 of the DPP Complaint, and Paragraphs 1301-1312 of the EPP Complaint, which are

incorporated here by reference.

       127.   Fougera, Sandoz, Taro, and Actavis conspired to raise the price of Clotrimazole

Betamethasone Dipropionate Cream and Lotion, as described in Paragraphs 289-312 of the AG

Topical Complaint, Paragraphs 300-310 of the DPP Complaint, and Paragraphs 1301-1312 of the

EPP Complaint, which are incorporated here by reference.

       128.   Sandoz, Taro, Teva, Glenmark and Major Pharmaceuticals conspired to raise the

price of Clotrimazole 1% Cream, as described in Paragraphs 962-973 of the AG Topical

Complaint, and Paragraphs 1301-1312 of the EPP Complaint, which are incorporated here by

reference.

       129.   Actavis, Breckenridge, Greenstone, Heritage, Impax, Lupin, Mylan, Rising,

Sandoz, Taro, Teva, and Versapharm conspired to raise the price of cyproheptadine HCl, as

described in Paragraphs 428-430 and 433-438 of the IRP/Hospital Complaint and Paragraphs 562-

573 of the EPP Complaint, which are incorporated here by reference.




                                              23
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 28 of 81




       130.    Teva and Actavis conspired to raise the price of Desmopressin Acetate, as described

in Paragraphs 571-581 of the DPP Complaint and Paragraphs 1386-1391 of the EPP Complaint,

which are incorporated here by reference.

       131.    Teva and Glenmark conspired to raise the price of Desogestrel/Ethinyl Estradiol

Tablets, as described in Paragraphs 488-491 of the AG Teva Complaint, Paragraphs 597-598 of

the IRP/Hospital Complaint, and Paragraphs 1313-1319 of the EPP Complaint, which are

incorporated here by reference.

       132.    Actavis, Fougera, and Sandoz conspired to raise the price of Desonide Lotion, as

described in Paragraphs 610-626 of the AG Topical Complaint, which are incorporated here by

reference.

       133.    Taro, Perrigo and Sandoz conspired to raise the price of Desonide Ointment, as

described in Paragraphs 832-848 of the AG Topical Complaint, which are incorporated here by

reference.

       134.    Taro, Sandoz, Aurobindo and Glenmark conspired to raise the price of

Desoximetasone Ointment, as described in Paragraphs 1153-1179 of the AG Topical Complaint,

which are incorporated here by reference.

       135.    Teva, Sandoz, and Par conspired to raise the price of Dexmethylphenidate HCL

Extended Release, as described in Paragraphs 248-256 of the AG Teva Complaint, Paragraphs

519-522 of the IRP/Hospital Complaint, Paragraphs 582-596 of the DPP Complaint, and

Paragraphs 1161-1172 of the EPP Complaint, which are incorporated here by reference.

       136.    Teva and Actavis conspired to raise the price of Dextroamphetamine Amphetamine

ER, as described in Paragraphs 554-555 of the IRP/Hospital Complaint, which are incorporated

here by reference.




                                               24
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 29 of 81




       137.    Teva, Actavis, Aurobindo, Impax, and Mallinckrodt conspired to raise the price of

Dextroamphetamine Sulfate Extended Release, as described in Paragraphs 340-342 of the AG

Teva Complaint, Paragraphs 556-558 of the IRP/Hospital Complaint, Paragraphs 597-617 of the

DPP Complaint, and Paragraphs 327-343 of the EPP Complaint, which are incorporated here by

reference.

       138.    Teva, Sandoz, and Par conspired to raise the price of Dexmethylphenidate HCL, as

described in Paragraphs 1161-1172 of the EPP Complaint, which are incorporated here by

reference.

       139.    Teva, Mylan, and Sandoz conspired to raise the price of Diclofenac Potassium, as

described in Paragraphs 618-631 of the DPP Complaint and Paragraphs 689-699 of the EPP

Complaint, which are incorporated here by reference.

       140.    Teva and Sandoz conspired to raise the price of Dicloxacillin Sodium, as described

in Paragraphs 1257-1260 of the EPP Complaint, which are incorporated here by reference.

       141.    Actavis, Breckenridge, Greenstone, Heritage, Lupin, Mylan, Rising, Sandoz, Taro,

Teva, and Versapharm conspired to raise the price of Diflunisal Tablets, as described in Paragraphs

428-430 and 463-466 of the IRP/Hospital Complaint and Paragraphs 1261-1268 of the EPP

Complaint, which are incorporated here by reference.

       142.    Teva and Mylan conspired to raise the price of Diltiazem HCL, as described in

Paragraphs 632-647 of the DPP Complaint and Paragraphs 884-896 of the EPP Complaint, which

are incorporated here by reference.

       143.    Mylan and Greenstone conspired to raise the price of Diphenoxylate Atropine, as

described in Paragraphs 648-657 of the DPP Complaint and Paragraphs 1210-1219 of the EPP

Complaint, which are incorporated here by reference.




                                                25
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 30 of 81




       144.    Teva and Actavis conspired to raise the price of Disopyramide Phosphate, as

described in Paragraphs 961-965 of the EPP Complaint, which are incorporated here by reference.

       145.    Walgreens, Breckenridge, and Teva conspired to raise the price of disulfiram, as

described in Paragraphs 259-261 of the IRP/Hospital Complaint, which are incorporated here by

reference.

       146.    Teva, Mylan, Apotex, Par, and Greenstone conspired to raise the price of

Doxazosin Mesylate, as described in Paragraphs 658-673 of the DPP Complaint and Paragraphs

897-910 of the EPP Complaint, which are incorporated here by reference.

       147.    Teva, Actavis, and Lupin conspired to raise the price of Drospirenone and Ethinyl

Estradiol, as described in Paragraphs 276-292 of the AG Teva Complaint, Paragraphs 530-534 of

the IRP/Hospital Complaint, Paragraphs 697-707 of the DPP Complaint, and Paragraphs 844-851

of the EPP Complaint, which are incorporated here by reference.

       148.    Perrigo, Sandoz, Taro and Teligent conspired to raise the price of Econazole Nitrate

Cream, as described in Paragraphs 909-923 of the AG Topical Complaint, which are incorporated

here by reference.

       149.    Sandoz and Greenstone conspired to raise the price of Eplerenone Tablets, as

described in Paragraphs 1376-1382 of the AG Topical Complaint, which are incorporated here by

reference.

       150.    Teva, Mylan, Wockhardt, and Taro conspired to raise the price of Enalapril

Maleate, as described in Paragraphs 391-410 and 650-662 of the AG Teva Complaint, Paragraphs

576-584 of the IRP/Hospital Complaint, Paragraphs 708-726 of the DPP Complaint, and

Paragraphs 973-993 of the EPP Complaint, which are incorporated here by reference.




                                                26
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 31 of 81




       151.    Teva and Par conspired to raise the price of Entecavir, as described in Paragraphs

374-383 of the AG Teva Complaint, Paragraphs 568-571 of the IRP/Hospital Complaint,

Paragraphs 727-737 of the DPP Complaint, and Paragraphs 1393-1398 of the EPP Complaint,

which are incorporated here by reference.

       152.    Harvard, M&D, Greenstone, and Upsher-Smith conspired to raise the price of

Eplerenone, as described in Paragraphs 209-213 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       153.    Fougera, Perrigo, Sandoz, and Wockhardt conspired to raise the price of

Erythromycin, as described in Paragraphs 334-365 of the AG Topical Complaint, which are

incorporated here by reference.

       154.    Teva and Actavis conspired to raise the price of Estazolam, as described in

Paragraphs 769-782 of the AG Teva Complaint, Paragraphs 449-456 of the IRP/Hospital

Complaint, and Paragraphs 1220-1226 of the EPP Complaint, which are incorporated here by

reference.

       155.    Teva, Mylan and Actavis conspired to raise the price of Estradiol, as described in

Paragraphs 738-749 of the DPP Complaint and Paragraphs 600-609 of the EPP Complaint, which

are incorporated here by reference.

       156.    Teva and Breckenridge conspired to raise the price of Estradiol, as described in

Paragraphs 750-759 of the DPP Complaint Paragraphs 1063-1067 of the EPP Complaint, which

are incorporated here by reference.

       157.    Morris & Dickson, Cardinal, Dr. Reddy’s, Sun, and Roxane conspired to raise the

price of eszopiclone, as described in Paragraphs 348-351 of the IRP/Hospital Complaint, which

are incorporated here by reference.




                                               27
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 32 of 81




       158.   VersaPharm, G&W, STI Pharma, Lupin, and Teva conspired to raise the price of

Ethambutol HCL Tablets, as described in Paragraphs 1557-1573 of the AG Topical Complaint,

which are incorporated here by reference.

       159.   Teva and Sandoz conspired to raise the price of Ethinyl estradiol and

levonorgestrel, as described in Paragraphs 219-224 of the AG Teva Complaint, Paragraphs 512-

515 of the IRP/Hospital Complaint, Paragraphs 760-769 of the DPP Complaint, and Paragraphs

511-515 of the EPP Complaint, which are incorporated here by reference.

       160.   Akorn/Versapharm and Teva conspired to raise the price of Ethosuximide, as

described in Paragraphs 610-619 of the EPP Complaint, which are incorporated here by reference.

       161.   Teva, Sandoz, Taro, Apotex, and Zydus conspired to raise the price of Etodolac

ER, as described in Paragraphs 473-481 and 705-720 of the AG Teva Complaint, Paragraphs 788-

795 of the AG Topical Complaint, Paragraphs 422-427 of the IRP/Hospital Complaint, Paragraphs

658-696 of the DPP Complaint, and Paragraphs 516-521 of the EPP Complaint, which are

incorporated here by reference.

       162.   Taro, Teva and Apotex conspired to raise the price of Etodolac Capules, as

described in Paragraphs 522-526 of the EPP Complaint, which are incorporated here by reference.

       163.   Taro, Teva, Sandoz, and Apotex conspired to raise the price of Etodolac Tablets,

as described in Paragraphs 527-541 of the EPP Complaint, which are incorporated here by

reference.

       164.   Greenstone and West-Ward conspired to raise the price of exemestane, as described

in Paragraphs 770-777 of the DPP Complaint, which are incorporated here by reference.

       165.   Teva, Mylan, Zydus, Lupin, Perrigo, Dr. Reddy’s, and Cardinal conspired to raise

the price of Fenofibrate, as described in Paragraphs 168-177 and 431-447 of the AG Teva




                                              28
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 33 of 81




Complaint, Paragraphs 497-504 of the IRP/Hospital Complaint, Paragraphs 778-794 of the DPP

Complaint, and Paragraphs 770-781 of the EPP Complaint, which are incorporated here by

reference.

       166.    Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Fluconazole, as described in Paragraphs 405-408 and

411 of the IRP/Hospital Complaint, Paragraphs 795-812 of the DPP Complaint, and Paragraphs

911-923 of the EPP Complaint, which are incorporated here by reference.

       167.    Teva, Taro, and Sandoz conspired to raise the price of Fluocinonide, as described

in Paragraphs 829-846 of the AG Teva Complaint, Paragraphs 313- 333 and 1000-1018 of the AG

Topical Complaint, and Paragraphs 477-481 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       168.    Perrigo, Valeant, Glenmark, Taro, Sandoz, conspired to raise the price of

Fluocinonide .1% Cream, as described in Paragraphs 924-947 of the AG Topical Complaint, which

are incorporated here by reference.

       169.    Sandoz, Taro, Foguera, Teligent and G & W conspired to raise the price of

Fluocinolone Acetonide Cream, as described in Paragraphs 438-455 of the AG Topical Complaint,

Paragraphs 648-660 of the IRP/Hospital Complaint, Paragraphs 813-823 of the DPP Complaint,

and Paragraphs 429-442 of the EPP Complaint, which are incorporated here by reference.

       170.    Sandoz, Taro and Teva conspired to raise the price of Fluocinonide Ointment, as

described in Paragraphs 695-707 of the AG Topical Complaint, which are incorporated here by

reference.




                                               29
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 34 of 81




       171.     Fougera, Sandoz, Taro and Actavis conspired to raise the price of Fluocinonide

Ointment, as described in Paragraphs 776-787 of the AG Topical Complaint, which are

incorporated here by reference.

       172.     Taro, Teva, Sandoz and G & W conspired to raise the price of Fluocinonide Gel,

as described in Paragraphs 974-1018 of the AG Topical Complaint, which are incorporated here

by reference.

       173.     Teva, Mylan and Par conspired to raise the price of Fluoxetine HCL, as described

in Paragraphs 824-837 of the DPP Complaint and Paragraphs 1327-1337 of the EPP Complaint,

which are incorporated here by reference.

       174.     Teva and Mylan conspired to raise the price of Flurbiprofen as described in

Paragraphs 365-372 of the EPP Complaint, which are incorporated here by reference.

       175.     Glenmark, Akorn, Apotex, West-Ward, Sandoz, Fougera and Perrigo conspired to

raise the price of Fluticasone Propionate Lotion (60ml) as described in Paragraphs 1127-1152 of

the AG Topical Complaint and Paragraphs 838-845 of the DPP Complaint, which are incorporated

here by reference.

       176.     Teva, Par, and Actavis conspired to raise the price of Flutamide, as described in

Paragraphs 1399-1405 of the EPP Complaint, which are incorporated here by reference.

       177.     Teva and Mylan conspired to raise the price of Fluvastatin Sodium, as described in

Paragraphs 1269-1276 of the EPP Complaint, which are incorporated here by reference.

       178.     Teva, Aurobindo, and Glenmark conspired to raise the price of Gabapentin tablets,

as described in Paragraphs 492-495 of the AG Teva Complaint, Paragraphs 599-601 of the

IRP/Hospital Complaint, Paragraphs 846-858 of the DPP Complaint, and Paragraphs 1446-1454

of the EPP Complaint, which are incorporated here by reference.




                                                30
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 35 of 81




       179.    Dr. Reddy’s, Teva, and Actavis conspired to raise the price of glimepiride, as

described in Paragraphs 902-910 of the AG Teva Complaint, Paragraphs 489-492 of the

IRP/Hospital Complaint, and Paragraphs 859-869 of the DPP Complaint, Paragraphs 1406-1411,

which are incorporated here by reference.

       180.    Actavis, Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, Taro, and

Teva conspired to raise the price of Griseofulvin, as described in Paragraphs 911-914 of the AG

Teva Complaint, Paragraphs 1227-1258 of the AG Topical Complaint, Paragraphs 485-488 and

493-495 of the IRP/Hospital Complaint, Paragraphs 870-881 of the DPP Complaint, and

Paragraphs 1412-1417 of the EPP Complaint, which are incorporated here by reference.

       181.    Taro, Sandoz, Perrigo and G&W conspired to raise the price of Halobetasol

Propionate Cream and Ointment, as described in Paragraphs 1394-1440 of the AG Topical

Complaint, Paragraphs 882-891 of the DPP Complaint, and Paragraphs 648-663 of the EPP

Complaint, which are incorporated here by reference.

       182.    Mylan, Zydus, and Sandoz conspired to raise the price of Haloperidol, as described

in Paragraphs 993-1002 of the AG Teva Complaint, Paragraphs 615-620 of the IRP/Hospital

Complaint, Paragraphs 892-907 of the DPP Complaint, and Paragraphs 994-1007 of the EPP

Complaint, which are incorporated here by reference.

       183.    Amneal, Mallinckrodt, Par, and Teva conspired to raise the price of hydrocodone

acetaminophen, as described in Paragraphs 908-916 of the DPP Complaint, which are incorporated

here by reference.

       184.    G&W, Perrigo, and County Line Pharmaceuticals conspired to raise the price of

Hydrocortisone Acetate Suppositories (Anucort HC), as described in Paragraphs 1475-1502 of the

AG Topical Complaint, which are incorporated here by reference.




                                               31
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 36 of 81




       185.   Taro, G&W, and Perrigo conspired to raise the price of Hydrocortisone Valerate

Cream, as described Paragraphs 886-891 of the AG Topical Complaint, Paragraphs 917-926 of the

DPP Complaint, and Paragraphs 249-268 of the EPP Complaint, which are incorporated here by

reference.

       186.   Teva and Par conspired to raise the price of Hydroxyurea, as described in

Paragraphs 188-197 of the EPP Complaint, which are incorporated here by reference.

       187.   Actavis, Breckenridge, Greenstone, Heritage, Lupin, Mylan, Rising, Sandoz, Taro,

Teva, and Versapharm conspired to raise the price of Hydroxyzine Pamoate, as described in

Paragraphs 428-430 and 463-466 of the IRP/Hospital Complaint and Paragraphs 1068-1073 of the

EPP Complaint, which are incorporated here by reference.

       188.   Fougera, Sandoz, Taro, and Perrigo conspired to raise the price of Imiquimod, as

described Paragraphs 212-257 of the AG Topical Complaint, which are incorporated here by

reference.

       189.   Teva and Lupin conspired to raise the price of Irbesartan, as described in

Paragraphs 270-275 of the AG Teva Complaint, Paragraphs 927-939 of the DPP Complaint, and

Paragraphs 443-450 of the EPP Complaint, which are incorporated here by reference.

       190.   Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Isoniazid, as described in Paragraphs 405-408 and

413 of the IRP/Hospital Complaint and Paragraphs 966-972 of the EPP Complaint, which are

incorporated here by reference.

       191.   Sandoz, Par, and West-Ward conspired to raise the price of Isosorbide Dinitrate, as

described in Paragraphs 940-948 of the DPP Complaint and Paragraphs 451-463 of the EPP

Complaint, which are incorporated here by reference.




                                              32
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 37 of 81




       192.    Walgreens, Amerisource, Dr. Reddy’s, and Teva conspired to raise the price of

Isotretinoin, as described in Paragraphs 274-276 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       193.    Teva, Taro, Sandoz, G & W, Apotex, and Mylan conspired to raise the price of

Ketoconazole, as described in Paragraphs 783-794 of the AG Teva Complaint, Paragraphs 974-

999 of the AG Topical Complaint, Paragraphs 457-462 of the IRP/Hospital Complaint, Paragraphs

949-962 of the DPP Complaint, and Paragraphs 1173-1189 of the EPP Complaint, which are

incorporated here by reference.

       194.    Teva, Taro, Sandoz, and G & W conspired to raise the price of Ketoconazole

Cream, as described in Paragraphs 974-999 of the AG Topical Complaint, and Paragraphs 1173-

1189 of the EPP Complaint, which are incorporated here by reference.

       195.    Apotex, Glenmark, Lupin, Mylan, Sandoz, Taro, Teva, and Zydus conspired to

raise the price of Ketoprofen, as described in Paragraphs 417-421 of the IRP/Hospital Complaint,

Paragraphs 963-974 of the DPP Complaint, and Paragraphs 664-672 of the EPP Complaint, which

are incorporated here by reference.

       196.    Apotex, Glenmark, Lupin, Mylan, Sandoz, Taro, Teva, and Zydus conspired to

raise the price of Ketorolac, as described in Paragraphs 417-421 of the IRP/Hospital Complaint,

Paragraphs 975-984 of the DPP Complaint, and Paragraphs 700-707 of the EPP Complaint, which

are incorporated here by reference.

       197.    Teva, Sandoz, and Actavis conspired to raise the price of Labetalol, as described in

Paragraphs 553-556 of the AG Teva Complaint, Paragraphs 397-401 of the IRP/Hospital

Complaint, Paragraphs 985-994 of the DPP Complaint, and Paragraphs 478-490 of the EPP

Complaint, which are incorporated here by reference.




                                                33
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 38 of 81




       198.   Teva, Lupin, Camber, and Aurobindo conspired to raise the price of

Lamivudine/Zidovudine, as described in Paragraphs 257-269 of the AG Teva Complaint,

Paragraphs 523-526 and 605-609 of the IRP/Hospital Complaint, Paragraphs 995-1006 of the DPP

Complaint, and Paragraphs 491-498 of the EPP Complaint, which are incorporated here by

reference.

       199.   McKesson, Amerisource, Walgreens, Dr.Reddy’s, Par, and Wilshire conspired to

raise the price of Lamotrigine ER, as described in Paragraphs 314-324 of the IRP/Hospital

Complaint, which are incorporated here by reference.

       200.   Pfizer, Greenstone, Akorn, Bausch Health, Sandoz, and Valeant conspired to raise

the price of Latanoprost Drops, as described in Paragraphs 1353-1375 of the AG Topical

Complaint, Paragraphs 688-693 in the IRP/Hospital Complaint, and Paragraphs 1007-1014 of the

DPP Complaint, which are incorporated here by reference.

       201.   Sandoz and Teva conspired to raise the price of Levonorgestrel-Ethinylestradiol, as

described in Paragraphs 512-515 of the IRP/Hospital Complaint, Paragraphs 760-769 of the DPP

Complaint, and Paragraphs 511-515 of the EPP Complaint, which are incorporated here by

reference.

       202.   Mylan, Sandoz, and Lannett conspired to raise the price of Levothyroxine, as

described in Paragraphs 1012-1031 of the AG Teva Complaint, which are incorporated here by

reference.

       203.   Sandoz, Taro and Akorn conspired to raise the price of Lidocaine HCL, as

described in Paragraphs 499-510 of the EPP Complaint, which are incorporated here by reference.

       204.   Fougera, Taro, Sandoz, Akorn, and Hi-Tech, conspired to raise the price of

Lidocaine Ointment, as described in Paragraphs 540-552 and 708-723 of the AG Topical




                                              34
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 39 of 81




Complaint, Paragraphs 661-671 of the IRP/Hospital Complaint, and Paragraphs 1015-1023 of the

DPP Complaint, which are incorporated here by reference.

       205.     ABC, Teva, and Mylan conspired to raise the price of loperamide HCl, as described

in Paragraphs 233-236 of the IRP/Hospital Complaint, Paragraphs 1024-1036 of the DPP

Complaint, and Paragraphs 620-630 of the EPP Complaint, which are incorporated here by

reference.

       206.     Greenstone and Teva conspired to raise the price of Medroxyprogesterone, as

described in Paragraphs 761-768 of the AG Teva Complaint, Paragraphs 782-787 of the EPP

Complaint, and Paragraphs 445-448 of the IRP/Hospital Complaint which are incorporated here

by reference.

       207.     Actavis and Lupin conspired to raise the price of Metformin ER (F) [Fortamet], as

described in Paragraphs 1037-1045 of the DPP Complaint, Paragraphs 1476-1483 of the EPP

Complaint, which are incorporated here by reference.

       208.     West-Ward and Mallinckrodt conspired to raise the price of Methadone HCL, as

described in Paragraphs 1046-1055 of the DPP Complaint, Paragraphs 1338-1348 of the EPP

Complaint, which are incorporated here by reference.

       209.     Fera, Sandoz and Perrigo, conspired to raise the price of Methazolamide Tablets as

described in Paragraphs 1111-1124 of the AG Topical Complaint, which are incorporated here by

reference.

       210.     Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, West-

Ward, and Upsher-Smith conspired to raise the price of Methotrexate Sodium, as described in

Paragraphs 405-408 and 414-415 of the IRP/Hospital Complaint, Paragraphs 1056-1069 of the




                                                35
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 40 of 81




DPP Complaint, and Paragraphs 673-680 of the EPP Complaint, which are incorporated here by

reference.

       211.   Mallinckrodt, Actavis, Impax, Par, and Sandoz conspired to raise the price of

Methylphenidate HCL Tablets and Methylphenidate HCL ER Tablets as described in Paragraphs

1261-1277 of the AG Topical Complaint, Paragraphs 1070--1079 of the DPP Complaint, and

Paragraphs 720-736 of the EPP Complaint, which are incorporated here by reference.

       212.   Sandoz, Par, Greenstone, Breckenridge, and Cadista conspired to raise the price of

Methylprednisolone, as described in Paragraphs 1080-1089 of the DPP Complaint and Paragraphs

290-303 of the EPP Complaint, which are incorporated here by reference.

       213.   G&W, Impax, Sandoz, Taro, Teva, and Bausch/Oceanside conspired to raise the

price of Metronidazole as described in Paragraphs 344-354 of the EPP Complaint, which are

incorporated here by reference.

       214.   Sandoz and Taro, conspired to raise the price of Metronidazole 1% Gel, as

described in Paragraphs 948-961 of the AG Topical Complaint, which are incorporated here by

reference.

       215.   Fougera, Sandoz, and Tara conspired to raise the price of Metronidazole Topical

.75% Gel, as described in Paragraphs 471-500 of the AG Topical Complaint, which are

incorporated here by reference.

       216.   Actavis, Teva, Sandoz, Fougera, G&W, and Harris Pharmaceuticals conspired to

raise the price of Metronidazole Cream and Lotion, as described in Paragraphs 402-427 of the AG

Topical Complaint and Paragraphs 348-350 of the EPP Complaint, which are incorporated here by

reference.




                                              36
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 41 of 81




       217.    G&W, Impax, Sandoz, Taro, Teva, and Bausch/Oceanside conspired to raise the

price of Metronidazole Vaginal Cream, as described in Paragraphs 344-354 of the EPP Complaint,

which are incorporated here by reference.

       218.    Harvard, Actavis, Dr. Reddy’s, and Par conspired to raise the price of Metroprolol

succinate ER, as described in Paragraphs 205-208 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       219.    ABC and Teva conspired to raise the price of Modafinil, as described in Paragraphs

228-232 of the IRP/Hospital Complaint, which are incorporated here by reference.

       220.    Teva and Glenmark conspired to raise the price of Moexipril Hydrochloride

Tablets, as described in Paragraphs 482-487 of the AG Teva Complaint, Paragraphs 593-596 of

the IRP/Hospital Complaint, Paragraphs 1090-1104 of the DPP Complaint, and Paragraphs 924-

934 of the EPP Complaint, which are incorporated here by reference.

       221.    Teva and Glenmark conspired to raise the price of Moexipril Hydrochloride Tablets

HCTZ, as described in Paragraphs 924-934 of the EPP Complaint, which are incorporated here by

reference.

       222.    Glenmark, Perrigo, Aurobindo and G&W conspired to raise the price of

Mometasone Furoate, as described in Paragraphs 1535-1554 of the AG Topical Complaint, which

are incorporated here by reference.

       223.    Teva, Sandoz, Glenmark and Actavis conspired to raise the price of Nabumetone,

as described in Paragraphs 935-942 of the EPP Complaint, which are incorporated here by

reference.

       224.    Teva, Mylan, Greenstone, and Sandoz conspired to raise the price of nadolol, as

described in Paragraphs 542-552 of the AG Teva Complaint, Paragraphs 392-396 of the




                                               37
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 42 of 81




IRP/Hospital Complaint, Paragraphs 1105-1122 of the DPP Complaint, and Paragraphs 631-647

of the EPP Complaint, which are incorporated here by reference.

       225.   Sagent Pharmaceuticals, Sandoz, and Aurobindo conspired to raise the price of

Nafcillin Sodium Injectable Vials, as described in Paragraphs 1180-1189 of the AG Topical

Complaint, which are incorporated here by reference.

       226.   Glenmark and Amneal conspired to raise the price of Naproxen Sodium, as

described in Paragraphs 1123-1131 of the DPP Complaint and Paragraphs 1468-1475 of the EPP

Complaint, which are incorporated here by reference.

       227.   Baucsh Health and Sandoz conspired to raise the price of Neomycin-Polymyxin-

Hydroxycortisone, as described in Paragraphs 694-699 of the IRP/Hospital Complaint and

Paragraphs 1162-1169 of the DPP Complaint, which are incorporated here by reference.

       228.   Teva, Lupin, and Zydus conspired to raise the price of Niacin ER, as described in

Paragraphs 461-472 and 729-739 of the AG Teva Complaint, Paragraphs 589-592 of the

IRP/Hospital Complaint, Paragraphs 1132-1148 of the DPP Complaint, and Paragraphs 1227-1238

of the EPP Complaint, which are incorporated here by reference.

       229.   Teva, Mylan, and Alvogen conspired to raise the price of Nitrofurantoin MAC

Capsules, as described in Paragraphs 557-559 of the AG Teva Complaint, Paragraphs 402-404 of

the IRP/Hospital Complaint, Paragraphs 1149-1161 of the DPP Complaint, and Paragraphs 269-

281 of the EPP Complaint, which are incorporated here by reference.

       230.   Teva, Breckenridge, and Amneal conspired to raise the price of Norethindrone

Acetate, as described in Paragraphs 503-505 of the AG Teva Complaint, Paragraphs 433-438 of

the IRP/Hospital Complaint, Paragraphs 750-759 of the DPP Complaint, and Paragraphs 1063-

1067 and 1418-1423 of the EPP Complaint, which are incorporated here by reference.




                                              38
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 43 of 81




       231.    Teva and Lupin conspired to raise the price of Norethindrone/ethinyl estradiol, as

described in Paragraphs 293-298 of the AG Teva Complaint, Paragraphs 535-538 of the

IRP/Hospital Complaint, Paragraphs 1170-1182 of the DPP Complaint, and Paragraphs 1140-1146

of the EPP Complaint, which are incorporated here by reference.

       232.    Teva, Actavis, and Taro conspired to raise the price of Nortriptyline Hydrochloride,

as described in Paragraphs 411-428 of the AG Teva Complaint, Paragraphs 585-588 of the

IRP/Hospital Complaint, Paragraphs 1183-1194 of the DPP Complaint, and Paragraphs 282-289

of the EPP Complaint, which are incorporated here by reference.

       233.    Cardinal, Heritage, Mylan, Sun/Mutual, Teva, Fougera, Actavis, and Perrigo

conspired to raise the price of Nystatin Ointment, as described in Paragraphs 366-391 of the AG

Topical Complaint, Paragraphs 360-366 of the IRP/Hospital Complaint, which are incorporated

here by reference.

       234.    Taro and Sandoz conspired to raise the price of Nystatin Triamcinolone Cream and

Ointment, as described in Paragraphs 655-694 of the AG Topical Complaint and Paragraphs 1195-

1201 of the DPP Complaint, which are incorporated here by reference.

       235.    Teva and Par conspired to raise the price of Omega-3-Acid Ethyl Esters, as

described in Paragraphs 363-373 of the AG Teva Complaint, Paragraphs 563-568 of the

IRP/Hospital Complaint, Paragraphs 1202-1217 of the DPP Complaint, and Paragraphs 1349-1359

of the EPP Complaint, which are incorporated here by reference.

       236.    Walgreens, Dr. Reddy’s, and Valeant conspired to raise the price of Omeprazole-

sodium bicarbonate, as described in Paragraphs 279-281 of the IRP/Hospital Complaint, which are

incorporated here by reference.




                                                39
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 44 of 81




       237.   Sagent Pharmaceuticals, Sandoz, and Aurobindo conspired to raise the price of

Oxacillin Sodium, as described in Paragraphs 1180-1189 of the AG Topical Complaint, which are

incorporated here by reference.

       238.   Teva, Sandoz, Dr. Reddy’s, and Greenstone conspired to raise the price of

Oxaprozin, as described in Paragraphs 299-307 and 506-517 of the AG Teva Complaint,

Paragraphs 539-545 of the IRP/Hospital Complaint, Paragraphs 1218-1234 of the DPP Complaint,

and Paragraphs 574-586 of the EPP Complaint, which are incorporated here by reference.

       239.   Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, and

Upsher-Smith conspired to raise the price of Oxybutynin, as described in Paragraphs 405-408 and

416 of the IRP/Hospital Complaint, Paragraphs 1235-1242 of the DPP Complaint, and Paragraphs

386-393 of the EPP Complaint, which are incorporated here by reference.

       240.   Actavis, Alvogen, Amneal, Aurobindo, Mallinckrodt and Par conspired to raise the

price of Oxycodone/Acetaminophen, as described in Paragraphs 1243-1252 of the DPP Complaint

and Paragraphs 1041-1051 of the EPP Complaint, which are incorporated here by reference.

       241.   Glenmark, Mallinckrodt, Par, Teva, and Lannett conspired to raise the price of

Oxycodone HCl, as described in Paragraphs 700-705 of the IRP/Hospital Complaint and

Paragraphs 1253-1266 of the DPP Complaint, which are incorporated here by reference.

       242.   Teva, Upsher-Smith, and Par conspired to raise the price of Oxybutynin Chloride

as described in Paragraphs 386-393 of the EPP Complaint, which are incorporated here by

reference.

       243.   Teva, McKesson, WBAD, Dr. Reddy’s, and Zydus conspired to raise the price of

Paricalcitol, as described in Paragraphs 448-460 and 518-535 of the AG Teva Complaint,




                                              40
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 45 of 81




Paragraphs 325-343 of the IRP/Hospital Complaint, Paragraphs 1267-1282 of the DPP Complaint,

and Paragraphs 1190-1200 of the EPP Complaint, which are incorporated here by reference.

       244.   Teva, Sandoz, Aurobindo, and Greenstone/Pfizer conspired to raise the price of

Penicillin V Potassium, as described in Paragraphs 1147-1151 of the EPP Complaint, which are

incorporated here by reference.

       245.   Actavis, Apotex, Bausch/Oceanside, Breckenridge, Greenstone, Heritage, Lupin,

Mylan, Rising, Sandoz, Taro, Teva, and Versapharm conspired to raise the price of

pentoxyifylline, as described in Paragraphs 428-430 and 439-442 of the IRP/Hospital Complaint

and Paragraphs 175-187 of the EPP Complaint, which are incorporated here by reference.

       246.   Actavis, Perrigo and Mylan conspired to raise the price of Permethrin, as described

in Paragraphs 1283-1292 of the DPP Complaint and Paragraphs 207-220 of the EPP Complaint,

which are incorporated here by reference.

       247.   Par and Sandoz conspired to raise the price of Perphenazine, as described in

Paragraphs 1293-1301 of the DPP Complaint and Paragraphs 163-174 of the EPP Complaint,

which are incorporated here by reference.

       248.   Taro, Mylan, Amneal and Sun conspired to raise the price of Pehnytoin, as

described in Paragraphs 892-908 of the AG Topical Complaint, Paragraphs 1302-1317 of the DPP

Complaint, and Paragraphs 1239-1252 of the EPP Complaint, which are incorporated here by

reference.

       249.   Lannett, Actavis and Impax conspired to raise the price of Pilocarpine HCL, as

described in Paragraphs 1318-1326 of the DPP Complaint and Paragraphs 1152-1160 of the EPP

Complaint, which are incorporated here by reference.




                                              41
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 46 of 81




       250.    Mylan, Teva, and Aurobindo conspired to raise the price of Pioglitazone HCL

Metformin HCL Tablets, as described in Paragraphs 1205-1224 of the AG Topical Complaint and

Paragraphs 218-222 of the IRP/Hospital Complaint, which are incorporated here by reference.

       251.    Teva, Mylan, and Greenstone conspired to raise the price of Piroxicam, as described

in Paragraphs 314-323 of the AG Teva Complaint, Paragraphs 551-553 of the IRP/Hospital

Complaint, Paragraphs 1327-1339 of the DPP Complaint, and Paragraphs 198-206 of the EPP

Complaint, which are incorporated here by reference.

       252.    Upsher-Smith, Sandoz, Actavis, Zydus and Mylan conspired to raise the price of

Potassium Chloride, as described in Paragraphs 621-633 of the IRP/Hospital Complaint,

Paragraphs 1340-1349 of the DPP Complaint, and Paragraphs 235-248 of the EPP Complaint,

which are incorporated here by reference.

       253.    Teva, Glenmark, Apotex, Lupin, and Zydus conspired to raise the price of

pravastatin, as described in Paragraphs 681-704 of the AG Teva Complaint and Paragraphs 405-

408 of the IRP/Hospital Complaint, which are incorporated here by reference.

       254.    Teva and Mylan conspired to raise the price of Prazosin HCL, as described in

Paragraphs 1350-1366 of the DPP Complaint, Paragraphs 708-719 of the EPP Complaint, which

are incorporated here by reference.

       255.    Sandoz and Greenstone conspired to raise the price of Prednisolone Acetate, as

described in Paragraphs 1367-1377 of the DPP Complaint and Paragraphs 1008-1016 of the EPP

Complaint, which are incorporated here by reference.

       256.    Actavis, Cadista, Par and West-Ward conspired to raise the price of Prednisone, as

described in Paragraphs 1378-1387 of the DPP Complaint and Paragraphs 943-953 of the EPP

Complaint, which are incorporated here by reference.




                                               42
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 47 of 81




       257.    G&W and Perrigo conspired to raise the price of Prochlorperazine Maleate

Suppositories, as described in Paragraphs 1441-1453 of the AG Topical Complaint, which are

incorporated here by reference.

       258.    Teva, Mylan, Sandoz, and Cadista conspired to raise the price of Prochlorperazine,

as described in Paragraphs 1320-1326 of the EPP Complaint, which are incorporated here by

reference.

       259.    Walgreens, Actavis, and Akorn conspired to raise the price of Progesterone and

Vancomycin, as described in Paragraphs 245-250 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       260.    Actavis, Perrigo and G&W conspired to raise the price of Promethazine HCL

Suppositories, as described in Paragraphs 1506-1532 of the AG Topical Complaint, which are

incorporated here by reference.

       261.    Actavis conspired to raise the price of Propranolol, as described in Paragraphs 894-

901 of the AG Teva Complaint, which are incorporated here by reference.

       262.    McKesson, Teva, Actavis, Camber, and Lupin conspired to raise the price of

Raloxifene, as described in Paragraphs 605-609 of the IRP/Hospital Complaint, Paragraphs 1388-

1401 of the DPP Complaint, and Paragraphs 1424-1434 of the EPP Complaint, which are

incorporated here by reference.

       263.    Actavis, Amneal, Glenmark, Greenstone, Lupin, Mylan, Dr. Reddy’s, Sandoz,

Taro, Teva, and Upsher-Smith conspired to raise the price of ranitidine, as described in Paragraphs

405-408 and 412 of the IRP/Hospital Complaint, Paragraphs 1402-1415 of the DPP Complaint,

and Paragraphs 405-420 of the EPP Complaint, which are incorporated here by reference.




                                                43
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 48 of 81




       264.    Teva, Sandoz, Glenmark and Anmeal conspired to raise the price of Ranitidine

HCL Capules, as described in Paragraphs 405-420 of the EPP Complaint, which are incorporated

here by reference.

       265.    Teva, Sandoz, Glenmark and Anmeal conspired to raise the price of Ranitidine

HCL Tablets, as described in Paragraphs 405-420 of the EPP Complaint, which are incorporated

here by reference.

       266.    Ascend and Teva conspired to raise the price of Silver Sulfadiazine, as described

in Paragraphs 1416-1423 of the DPP Complaint, which are incorporated here by reference.

       267.    Mylan, Sun, and Greenstone conspired to raise the price of Spironolactone HCTZ,

as described in Paragraphs 1424-1434 of the DPP Complaint and Paragraphs 737-746 of the EPP

Complaint, which are incorporated here by reference.

       268.    Walgreens, Dr. Reddy’s, and Teva conspired to raise the price of Sumatriptan

autoinjector, as described in Paragraphs 277- 278 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       269.    Sandoz and Perrigo conspired to raise the price of Tacrolimus Ointment, as

described in Paragraphs 1101-1110 of the AG Topical Complaint, which are incorporated here by

reference.

       270.    Teva, Mylan, and Actavis conspired to raise the price of Tamoxifen Citrate, as

described in Paragraphs 769-782 of the AG Teva Complaint, Paragraphs 449-456 of the

IRP/Hospital Complaint, Paragraphs 1435-1448 of the DPP Complaint, and Paragraphs 542-552

of the EPP Complaint, which are incorporated here by reference.

       271.    Teva, Sandoz, and WBAD conspired to raise the price of Temozolomide, as

described in Paragraphs 225-238 of the AG Teva Complaint, Paragraphs 251-258 of the




                                               44
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 49 of 81




IRP/Hospital Complaint, Paragraphs 1449-1460 of the DPP Complaint, and Paragraphs 1017-1023

of the EPP Complaint, which are incorporated here by reference.

       272.   Actavis, Breckenridge, Greenstone, Heritage, Lupin, Mylan, Rising, Sandoz, Taro,

Teva, and Versapharm conspired to raise the price of Theophylline ER, as described in Paragraphs

428-430 and 443-44 of the IRP/Hospital Complaint, which are incorporated here by reference.

       273.   Bausch Health and Sandoz conspired to raise the price of Timolol Maleate, as

described in Paragraphs 672-679 of the IRP/Hospital Complaint, Paragraphs 1461-1473 of the

DPP Complaint, Paragraphs 1124-1132 of the EPP Complaint, which are incorporated here by

reference.

       274.   Apotex, Sun, McKesson, Sandoz, Mylan, and Dr. Reddy’s conspired to raise the

price of Tizanidine, as described in Paragraphs 1051-1059 of the AG Teva Complaint, Paragraphs

304-313 of the IRP/Hospital Complaint, Paragraphs 1474-1489 of the DPP Complaint, and

Paragraphs 852-864 of the EPP Complaint, which are incorporated here by reference.

       275.   Teva, Sandoz, ABC, WBAD, Cardinal, and Akorn conspired to raise the price of

tobramycin, as described in Paragraphs 239-247 of the AG Teva Complaint, Paragraphs 375-390

of the IRP/Hospital Complaint, Paragraphs 1490-1499 of the DPP Complaint, and Paragraphs

1074-1078 of the EPP Complaint, which are incorporated here by reference.

       276.   Baucsh Health and Sandoz conspired to raise the price of Tobramycin

Dexamethsone, as described in Paragraphs 706-711 of the IRP/Hospital Complaint and Paragraphs

1500-1507 of the DPP Complaint. which are incorporated here by reference.

       277.   Teva and Mylan conspired to raise the price of Tolmetin Sodium, as described in

Paragraphs 1508-1519 of the DPP Complaint and Paragraphs 954-960 of the EPP Complaint,

which are incorporated here by reference.




                                              45
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 50 of 81




       278.   Teva, Mylan, Cardinal, and Greenstone, conspired to raise the price of Tolterodine

Extended Release, as described in Paragraphs 193-204 of the AG Teva Complaint, Paragraphs

367-374 of the IRP/Hospital Complaint, Paragraphs 1520-1533 of the DPP Complaint, and

Paragraphs 587-595 of the EPP Complaint, which are incorporated here by reference.

       279.   Teva and Greenstone conspired to raise the price of Tolterodine Tartrate, as

described in Paragraphs 308-313 of the AG Teva Complaint, Paragraphs 546-550 of the

IRP/Hospital Complaint, Paragraphs 1520-1533 of the DPP Complaint, and Paragraphs 587-595

of the EPP Complaint, which are incorporated here by reference.

       280.   Teva, Actavis and Zydus conspired to raise the price of Topiramate, as described

in Paragraphs 1277-1283 of the EPP Complaint, which are incorporated here by reference.

       281.   Actavis, Glenmark, Sandoz, Taro, Teva, and Zydus conspired to raise the price of

Topiramate Sprinkle, as described in Paragraphs 482-484 of the IRP/Hospital and Paragraphs

1277-1283 of the EPP Complaint, which are incorporated here by reference.

       282.   Apotex and Sun conspired to raise the price of Trazodone HCl, as described in

Paragraphs 1534-1540 of the DPP Complaint, which are incorporated here by reference.

       283.   Fougera, Sandoz, Taro, Ascend, Par, and Perrigo conspired to raise the price of

Triamcinolone Acetonide cream and ointment, Paragraphs 258-264 of the AG Topical Complaint

Paragraphs 1541-1551 of the DPP Complaint, and Paragraphs 221-234 of the EPP Complaint,

which are incorporated here by reference.

       284.   Rising and Taro conspired to raise the price of Triamcinolone Acetonide Paste,

Paragraphs 796-800 of the AG Topical Complaint , which are incorporated here by reference.




                                              46
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 51 of 81




       285.   Actavis, Apotex, Mylan, Sandoz, and Lannett conspired to raise the price of

Triamterene HCTZ as described in Paragraphs 1552-1562 of the DPP Complaint, Paragraphs 394-

404 of the EPP Complaint, which are incorporated here by reference.

       286.   Mylan and Sandoz conspired to raise the price of Trifluoperazine HCL, as described

in Paragraphs 993-1002 of the AG Teva Complaint, Paragraphs 615-620 of the IRP/Hospital

Complaint, Paragraphs 1563-1578 of the DPP Complaint, and Paragraphs 1024-1035 of the EPP

Complaint, which are incorporated here by reference.

       287.   H.D. Smith, Camber, and Dr. Reddy’s conspired to raise the price of

Valganciclovir, as described in Paragraphs 185-195 of the IRP/Hospital Complaint, which are

incorporated here by reference.

       288.   Sandoz and Mylan conspired to raise the price of Valsartan-HCTZ, as described in

Paragraphs 516-518 of the IRP/Hospital Complaint, Paragraphs 1579-1591 of the DPP Complaint,

and Paragraphs 681-688 of the EPP Complaint, which are incorporated here by reference.

       289.   Actavis, Amneal, Glenmark, Sandoz, Taro, Teva, and Zydus conspired to raise the

price of Warfarin, as described in Paragraphs 471-481 of the IRP/Hospital Complaint, Paragraphs

398-431 of the DPP Complaint, and Paragraphs 1360-1374 of the EPP Complaint, which are

incorporated here by reference.

       290.   Direct evidence demonstrates that McKesson has entered into a vertical conspiracy

with the overarching horizontal conspiracy described above to distribute the relevant products at

supracompetitive prices, thereby inflicting antitrust injury in fact on members of the proposed

Classes and Subclasses.




                                               47
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 52 of 81




                              CLASS ACTION ALLEGATIONS

                   Class of Direct Purchasers From Conspirator McKesson

       291.    Pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), Plaintiffs bring this

action on behalf of a Class defined as:

       All persons or entities that have directly purchased generic drugs from conspirator
       McKesson in the United States from September 25, 2014 through the present (“Class
       Period”) (“Class of Direct Purchasers from Conspirator McKesson”).




                                                48
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 53 of 81




                                     Rule 23(a) Prerequisites

       292.    Prosecution of the claims of the Class as a class action is appropriate because the

prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

               (a)     Members of the Class are so numerous that joinder is impracticable.

Plaintiffs believe that there are hundreds of Class members such that joinder of all Class members

is impracticable. Joinder also is impracticable because of the geographic diversity of the members

of the Class, the need to expedite judicial relief, and the Class Representatives’ lack of knowledge

of the identity and addresses of all members of the Class (although Plaintiffs believe that

information is discoverable from information and records maintained by defendants).

               (b)     There are numerous questions of law and fact arising from the pattern of

conspirators’ conduct which are common to the members of the Class. These include, but are not

limited to, common issues as to (1) whether defendants have conspired to eliminate competition

and thereby increase the prices of generic drugs in the United States; (2) the duration and extent

of the conspiracy alleged; (3) whether defendants have been participants in the conspiracy; (4) the

effect of the conspiracy on the prices of generic drugs during the damage period; (5) whether

defendants’ conduct has caused above-competitive prices for generic drugs; (6) whether, and to

what extent, the conduct of defendants has caused antitrust price injury to Plaintiffs and other

members of the Class; and (7) whether defendants’ conduct was a per se violation of s Section 1

of the Sherman Act, 15 U.S.C. § 1.

               (c)     The claims of the Class Representatives are typical of the claims of the

members of the Class and fairly encompass the claims of the members of the Class. The Class

Representatives and the members of the Class are similarly or identically harmed by the same

systematic and anticompetitive conduct by Defendants.




                                                49
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 54 of 81




                 (d)    The Class Representatives and their counsel will fairly and adequately

protect the interests of the members of the Class. There are no material conflicts between the claims

of the Class Representatives and the members of the Class that would make class certification

inappropriate. Counsel for the Class are experienced and competent in the prosecution of class

action antitrust litigation, and will vigorously assert the claims of the Class Representatives and the

other members of the Class.

                                    Rule 23(b)(3) Prerequisites

         293.    Prosecution of the claims of the Class as a class action is appropriate under Rule

23(b)(3) because:

                 (a)    Questions of law or fact common to the members of the Class predominate

over any questions affecting only its individual members;

                 (b)    A class action is superior to other methods for the fair and efficient resolution

of the controversy; and

                                    Rule 23(b)(2) Prerequisites

         294.    Prosecution of the claims of the Class is appropriate under Rule 23(b)2) because

the conspirators have acted, or refused to act, on grounds generally applicable to the Class, thereby

making appropriate final injunctive relief, or corresponding declaratory relief, for the Class as a

whole.

                                       ANTITRUST INJURY

         295.    During the Class Period, Defendants have sold substantial quantities of generic

drugs in a continuous and uninterrupted flow of interstate commerce to purchasers throughout the

United States.




                                                   50
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 55 of 81




       296.    During the Class Period, Class members have directly purchased generic drugs

from the conspiracy from co-conspirator McKesson. Competition has been harmed because they

have been forced to pay above-competitive pricing materially caused by an overarching conspiracy

across the generic drug industry. As a consequence they have suffered antitrust price injury and

substantial damages.

       297.    Each Defendant has joint and several liability without right of contribution for the

damages inflicted on the Class by the overarching conspiracy.

                                            STANDING

       298.    Members of the proposed Class have purchased directly from the conspiracy

through Defendant McKesson as co-conspirator. As a consequence they have constitutional

standing and statutory standing under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a) to pursue

damages inflicted by the conspiracy.

                                             COUNT I

                                       Restraint of Trade
                                 (Section 1 of the Sherman Act)

       299.    All foregoing paragraphs are incorporated herein by reference.

       300.    Defendant conspirators have engaged in unlawful price fixing and market

allocation constituting per se violations under Section 1 of the Sherman Act, 15 U.S.C. § 1.

       301.    This conspiracy restrains trade in interstate commerce across the generic drug

industry.

       302.    Members of the proposed Class purchasing directly from the conspiracy through

the Distributor Defendants have paid above-competitive prices for generic drugs and have suffered

actual antitrust damages. Plaintiffs are entitled to damage and injunctive relief pursuant to Sections

4 and 16 of the Clayton Act, 15 U.S.C. §§ 15, 26



                                                 51
       Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 56 of 81




                             SUPPLEMENTAL JURISDICTION

        303.   Plaintiffs are entitled to damage and injunctive relief under Sections 4 and 16 of the

Clayton Act, 15 U.S.C. §§ 15, 26.

        304.   All the foregoing paragraphs are incorporated herein by reference.

        305.   By virtue of its injuries and entitlement to damages under the Clayton Act, Plaintiffs

have standing to assert that Defendant conspirators have engaged in unlawful price fixing and

market allocation constituting per se violations under the state laws alleged below (“Indirect

Purchaser Jurisdictions”) on behalf of an Indirect-Purchaser Healthcare Class, as defined below.

                             Indirect-Purchaser Healthcare Class

        306.   These claims are prosecuted in the alternative by an Indirect-Purchaser Healthcare

Class under Fed. R. Civ. P. 23(a) and 23(b)(3) encompassing:

        All United States healthcare providers purchasing the generic drugs of Defendant
        manufacturers through distributors and wholesalers from September 25, 2014 through the
        present (“Class Period”). “Healthcare providers” include without limitation hospitals,
        medical or diagnostic clinics, outpatient centers, long-term care facilities, and surgery
        centers. They do not include pharmacies operated by private or public corporations,
        insurance companies, or pension plans purchasing generic drugs.

        The class is organized into sub-classes according to the Indirect-Purchaser Jurisdiction
        specified below.

                                     Rule 23(a) Prerequisites

        307.   Prosecution of the claims of the Class and its Sub-Classes as a class action is

appropriate because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

        (a)    The number of persons in the Class and is in the thousands, and the members of the

Class are therefore so numerous that joinder of all members of the Class is impracticable. Joinder

also is impracticable because of the geographic diversity of the members of the Class, the need to




                                                52
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 57 of 81




expedite judicial relief, and the Class Representative’s lack of knowledge of the identity and

addresses of all members of the Class.

       (b)     There are numerous questions of law and fact arising from the pattern of

conspirators’ restraint of trade which are common to the members of the Class. These include, but

are not limited to, common issues as to (1) whether the Defendants have engaged in restraint of

trade in the Indirect Purchaser Jurisdictions; and (2) whether this conduct, taken as a whole, has

materially caused antitrust price injury to be inflicted indirectly on members of the Class.

       308.    The claims of the Class Representatives are typical of the claims of the members of

the Class and fairly encompass the claims of the members of the Class. The Class Representatives

and the members of the Class are similarly or identically harmed by the same systematic and

pervasive concerted action.

       309.    The Class Representatives and the Representatives’ counsel will fairly and

adequately protect the interests of the members of the Class. There are no material conflicts

between the claims of each Class Representative and the members of the Class that would make

class certification inappropriate. Counsel for the Class will vigorously assert the claims of the

Class Representatives and the other members of the Class.

                                   Rule 23(b)(3) Prerequisites

       310.    In addition, the prosecution of the claims of the Class as a class action pursuant to

Rule 23(b)(3) is appropriate because:

       (a)     Questions of law or fact common to the members of the Class predominate over

any questions affecting only its individual members; and

       (b)     A class action is superior to other methods for the fair and efficient resolution of

the controversy.




                                                 53
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 58 of 81




                                           COUNT II

                                            Alabama

       311.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Alabama Code. Defendants’ conspiracy has had the following effects: (1) competition

for the sale of generic pharmaceuticals to Alabama healthcare providers was restrained throughout

Alabama; (2) prices were fixed at above-competitive levels throughout Alabama; (3) members of

the Indirect-Purchaser Healthcare Class were deprived of free and open competition; and (4)

members of the Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for

generic pharmaceuticals due to the pass on by resellers of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Alabama commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade in violation. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Class seek all forms of relief available under

Alabama Code § 6-5-60, et seq.

                                          COUNT III

                                            Arizona

       312.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Arizona Revised Statutes.. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals in Arizona to healthcare providers restrained

throughout Arizona; (2) prices were fixed at above-competitive levels throughout Arizona; (3)

members of the Indirect-Purchaser Healthcare Class were deprived of free and open competition;




                                               54
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 59 of 81




and (4) Members of the Indirect-Purchaser Healthcare Class indirectly paid above-competitive

prices for generic pharmaceuticals due to the pass on by the resellers of their antitrust price injury

materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Arizona commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in

their business and property and are threatened with further injury. Defendants have restrained

trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all

forms of relief available under Arizona Revised Statutes, § 44-1401, et seq.

                                            COUNT IV

                                             California

       313.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of California Business and Professions Code § 16700 et seq. During the Class Period,

Defendants and their unnamed co-conspirators entered into and engaged in a continuing unlawful

trust in restraint of the trade and commerce described above in violation of California Business

and Professions Code §16720. Defendants have acted in violation of § 16720 to fix the prices in

the sale of generic pharmaceuticals at above-competitive levels. This violation of § 16720

consisted, without limitation, of a continuing unlawful trust and concert of action among

Defendants and their unnamed co-conspirators, the substantial terms of which were to fix prices.

Defendants’ conspiracy has had the following effects: (1) competition for the sale of generic

pharmaceuticals is restrained throughout California; (2) prices were fixed at above-competitive

levels throughout California; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals




                                                 55
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 60 of 81




due to the pass on by resellers of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected California

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. During the Class Period, Defendants’ illegal

conduct substantially affected California commerce. As a result of Defendants’ violation of §

16720, Plaintiffs and members of the Damages Class seek treble damages and their cost of suit,

including a reasonable attorney’s fee, pursuant to California Business and Professions Code §

16750(a).

                                           COUNT V

                                      District of Columbia

       314.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of District of Columbia Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to District of Columbia healthcare providers

was restrained throughout District of Columbia; (2) prices were fixed at above-competitive levels

throughout District of Columbia; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

due to the pass on by resellers of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected District of

Columbia commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

and members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants entered




                                                56
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 61 of 81




into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under District of Columbia Code

Annotated § 28-4501, et seq.

                                            COUNT VI

                                              Hawaii

       315.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Hawaii Code Revised Statutes. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Hawaii healthcare providers was

restrained throughout Hawaii; (2) prices were fixed at above-competitive levels throughout

Hawaii; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for due to the pass on by resellers of their antitrust

price injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’

illegal conduct substantially affected Hawaii commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class

have been injured in their business and property and are threatened with further injury. By reason

of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs

and members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

Hawaii Revised Statutes Annotated § 480-1, et seq.

                                           COUNT VII

                                              Illinois

       316.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Illinois Code Antitrust Act. Defendants’ conspiracy has had the following effects: (1)




                                                 57
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 62 of 81




competition in the sale of generic pharmaceuticals to Illinois healthcare providers was restrained

throughout Illinois; (2) prices were fixed at above-competitive levels throughout Illinois; (3)

Plaintiffs were deprived of free and open competition; and (4) Plaintiffs indirectly paid above-

competitive prices due to the pass on by resellers of their antitrust price injury materially caused

by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Illinois commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs have been injured in their business and property and are threatened with further injury.

Accordingly, Plaintiffs seek all forms of relief available under the Illinois Antitrust Act (740

Illinois Compiled Statutes 10/1, et seq.). Plaintiffs bring this Count on behalf of themselves and

not a class.

                                          COUNT VIII

                                               Iowa

        317.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code. Defendants’ conspiracy has had the following effects: (1) competition in

the sale of generic pharmaceuticals to Iowa healthcare providers was restrained throughout Iowa;

(2) prices were fixed at above-competitive levels throughout Iowa; (3) Plaintiffs and members of

the Indirect-Purchaser Healthcare Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly paid above-

competitive prices due to the pass on by resellers of their antitrust price injury materially caused

by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Iowa commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,




                                                58
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 63 of 81




Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Iowa Code §

553.1, et seq.

                                           COUNT IX

                                             Kansas

       318.      Defendants have entered into an unlawful agreement in restraint of trade in

violation of Kansas Statutes Annotated. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Kansas healthcare providers was restrained

throughout Kansas; (2) prices were fixed at above-competitive levels throughout Kansas; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Kansas healthcare

providers due to the pass on by the practices of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Kansas commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Kansas Statutes

Annotated, § 50-101, et seq.




                                                59
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 64 of 81




                                           COUNT X

                                             Maine

       319.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Maine Revised Statutes. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Maine healthcare providers was restrained

throughout Maine; (2) prices were fixed at above-competitive levels throughout Maine; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Maine healthcare

providers due to the pass on by resellers of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Maine commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Maine Revised

Statutes (Maine Rev. Stat. Ann. 10, § 1101, et seq.)

                                          COUNT XI

                                            Michigan

       320.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Michigan Compiled Laws Annotated. Defendants’ conspiracy has had the following

effects: (1) competition for the sale of generic pharmaceuticals to Michigan healthcare providers

was restrained throughout Michigan; (2) prices were fixed at above-competitive levels throughout




                                                60
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 65 of 81




Michigan; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Michigan

to healthcare providers due to the pass on by resellers of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Michigan commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under

Michigan Compiled Laws Annotated § 445.771, et seq.

                                          COUNT XII

                                           Minnesota

       321.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Minnesota Annotated Statutes. Defendants’ conspiracy has had the following effects:

(1) competition for the sale of generic pharmaceuticals to Minnesota healthcare providers

throughout Minnesota; (2) prices were fixed at above-competitive levels throughout Minnesota;

(3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and

open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

indirectly paid above-competitive prices due to the pass on by resellers of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected Minnesota commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class




                                               61
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 66 of 81




have been injured in their business and property and are threatened with further injury. By reason

of the foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs

and members of the Indirect-Purchase Healthcare Class seek all forms of relief available under

Minnesota Annotated Statutes § 325D.49, et seq.

                                           COUNT XIII

                                            Mississippi

       322.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Mississippi Code Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Mississippi healthcare providers was

restrained throughout Mississippi; (2) prices were fixed at above-competitive levels throughout

Mississippi; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by

Mississippi resellers due to the pass on by them of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Mississippi commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under Mississippi Code

Annotated § 75-21-1, et seq.




                                                 62
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 67 of 81




                                         COUNT XIV

                                           Nebraska

       323.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nebraska Revised Statutes. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals Alabama healthcare providers was restrained

throughout Nebraska; (2) prices were fixed at above-competitive levels throughout Nebraska; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Nebraska resellers due to

the pass on by the practices of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Nebraska

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. Defendants have engaged in restraint of trade.

Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of

relief available under Nebraska Revised Statutes § 59-801, et seq.

                                          COUNT XV

                                            Nevada

       324.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Nevada Revised Statutes Annotated. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to Nevada healthcare providers was

restrained throughout Nevada; (2) prices were fixed at above-competitive levels throughout

Nevada; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of




                                               63
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 68 of 81




free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Nevada

resellers due to the pass on by the resellers of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Nevada commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchase Healthcare Class seek all forms of relief available under Nevada Revised

Statutes Annotated § 598A.010, et seq.

                                          COUNT XVI

                                         New Hampshire

       325.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Hampshire Revised Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to New Hampshire healthcare

providers was restrained throughout New Hampshire; (2) prices were fixed at above-competitive

levels throughout New Hampshire; (3) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class were deprived of free and open competition; and (4) Plaintiffs and members of

the Indirect-Purchaser Healthcare Class indirectly paid above-competitive prices for generic

pharmaceuticals provided by New Hampshire resellers due to their pass on of their antitrust price

injury materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal

conduct substantially affected New Hampshire commerce. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class




                                               64
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 69 of 81




have been injured in their business and property and are threatened with further injury. Defendants

have engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under New Hampshire Revised Statutes § 356:1,

et seq.

                                         COUNT XVII

                                          New Mexico

          326.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of New Mexico Statutes Annotated. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to New Mexico healthcare providers

was restrained throughout New Mexico; (2) prices were fixed at above-competitive levels

throughout New Mexico; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by New Mexico resellers due to their pass on of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected New Mexico commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under New

Mexico Statutes Annotated § 57-1-1, et seq.




                                                65
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 70 of 81




                                         COUNT XVIII

                                            New York

       327.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of New York’s Donnelly Act. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to New York healthcare providers was

restrained throughout New York; (2) prices were fixed at above-competitive levels throughout

New York; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Damage

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by New York

resellers due to their pass on by the practices of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected New York commerce. As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in their

business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under New York’s

Donnelly Act, New York General Business Law § 340, et seq.

                                          COUNT XIX

                                         North Carolina

       328.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of North Carolina General Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to North Carolina healthcare

providers was restrained throughout North Carolina; (2) prices were fixed at above-competitive




                                                66
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 71 of 81




levels throughout North Carolina; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Damage Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by North Carolina resellers due to their pass on of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected North Carolina commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under North Carolina General Statutes § 75-1,

et seq.

                                           COUNT XX

                                          North Dakota

          329.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of North Dakota Century Code. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to North Dakota healthcare providers was

restrained throughout North Dakota; (2) prices were fixed at above-competitive levels throughout

North Dakota; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were

deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by North Dakota resellers due to their pass on of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected North Dakota commerce. As a direct and proximate result of Defendants’ unlawful




                                                67
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 72 of 81




conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in

their business and property and are threatened with further injury. Defendants have engaged in

restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class

seek all forms of relief available under North Dakota Century Code § 51-08.1-01, et seq.

                                         COUNT XXI

                                            Oregon

       330.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Oregon Revised Statutes. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Oregon healthcare providers was restrained

throughout Oregon; (2) prices were fixed at above-competitive levels throughout Oregon; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Oregon resellers due to

their pass on of their antitrust price injury materially caused by Defendants’ conspiracy. During

the Class Period, Defendants’ illegal conduct substantially affected Oregon commerce. As a direct

and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class have been injured in their business and property and are threatened

with further injury. By reason of the foregoing, Defendants entered into an agreement in restraint

of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all

forms of relief available under Oregon Revised Statutes § 646.705, et seq.




                                               68
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 73 of 81




                                           COUNT XXII

                                            Rhode Island

       331.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Rhode Island Antitrust Act. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Rhode Island healthcare providers was

restrained throughout Rhode Island; (2) prices were fixed at above-competitive levels throughout

Rhode Island; (3) Plaintiffs and members of the Indirect-Purchaser Damage Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Rhode

Island resellers due to their pass on by the practices of their antitrust price injury materially caused

by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected Rhode Island commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in

their business and property and are threatened with further injury. By reason of the foregoing,

Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and members

of the Indirect-Purchaser Healthcare Class seek all forms of relief available under the Rhode Island

Antitrust Act, Rhode Island General Laws § 6-36-1, et seq. This Count applies to overcharges

incurred on or after July 15, 2013.

                                           COUNT XXIII

                                            South Dakota

       332.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of South Dakota Codified Law. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to South Dakota healthcare providers was




                                                  69
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 74 of 81




restrained throughout South Dakota; (2) prices were fixed at above-competitive levels throughout

South Dakota; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were

deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by South Dakota resellers due to their pass on by the practices of their antitrust price injury

materially caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected South Dakota commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. By reason of the

foregoing, Defendants entered into an agreement in restraint of trade. Accordingly, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class seek all forms of relief available under South

Dakota Codified Laws § 37-1-3.1, et seq.

                                        COUNT XXIV

                                           Tennessee

       333.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Tennessee Code Annotated. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Tennessee healthcare providers was

restrained throughout Tennessee; (2) prices were fixed at above-competitive levels throughout

Tennessee; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Tennessee

resellers due to their pass on of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Tennessee




                                               70
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 75 of 81




commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants entered

into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under Tennessee Code Annotated §

47-25-101, et seq.

                                         COUNT XXV

                                              Utah

       334.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Utah Code Annotated. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Utah healthcare providers was restrained

throughout Alabama; (2) prices were fixed at above-competitive levels throughout Utah; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Utah resellers due to their

pass on by their antitrust price injury materially caused by Defendants’ conspiracy. During the

Class Period, Defendants’ illegal conduct substantially affected Utah commerce. As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class have been injured in their business and property and are threatened

with further injury. By reason of the foregoing, Defendants entered into an agreement in restraint

of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all

forms of relief available under Utah Code Annotated § 76-10-3101, et seq.




                                               71
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 76 of 81




                                        COUNT XXVI

                                           Vermont

          335.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of Vermont Statutes Annotated. Defendants’ conspiracy has had the following effects:

(1) competition in the sale of generic pharmaceuticals to Vermont healthcare providers was

restrained throughout Vermont; (2) prices were fixed at above-competitive levels throughout

Vermont; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of

free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Vermont

resellers due to their pass on of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Vermont

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and

property and are threatened with further injury. By reason of the foregoing, Defendants entered

into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under Vermont Stat. Ann. 9 § 2453,

et seq.

                                        COUNT XXVII

                                         West Virginia

          336.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of West Virginia Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to West Virginia healthcare providers was

restrained throughout West Virginia; (2) prices were fixed at above-competitive levels throughout




                                               72
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 77 of 81




West Virginia; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were

deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser

Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals provided

by West Virginia resellers due to their pass on of their antitrust price injury materially caused by

Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct substantially

affected West Virginia commerce. As a direct and proximate result of Defendants’ unlawful

conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been injured in

their business and property and are threatened with further injury. Defendants have engaged in

restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser Healthcare Class

seek all forms of relief available under West Virginia Code § 47-18-1, et seq.

                                        COUNT XXVIII

                                            Wisconsin

       337.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of Wisconsin Statutes. Defendants’ conspiracy has had the following effects: (1)

competition for the sale of generic pharmaceuticals to Wisconsin healthcare providers was

restrained throughout Wisconsin; (2) prices were fixed at above-competitive levels throughout

Wisconsin; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived

of free and open competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare

Class indirectly paid above-competitive prices for generic pharmaceuticals provided by Wisconsin

resellers due to their pass on of their antitrust price injury materially caused by Defendants’

conspiracy. During the Class Period, Defendants’ illegal conduct substantially affected Wisconsin

commerce. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Indirect-Purchaser Healthcare Class have been injured in their business and




                                                73
       Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 78 of 81




property and are threatened with further injury. By reason of the foregoing, Defendants entered

into an agreement in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-

Purchaser Healthcare Class seek all forms of relief available under Wisconsin Statutes § 133.01,

et seq.

                                         COUNT XXIX

                                          Connecticut

          338.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Connecticut General Statutes. Defendants’ conspiracy has had the following

effects: (1) competition in the sale of generic pharmaceuticals to Connecticut healthcare providers

was restrained throughout Connecticut; (2) prices were fixed at above-competitive levels

throughout Connecticut; (3) Plaintiffs and members of the Indirect-Purchaser Healthcare Class

were deprived of free and open competition; and (4) Plaintiffs and members of the Indirect-

Purchaser Healthcare Class indirectly paid above-competitive prices for generic pharmaceuticals

provided by Connecticut resellers due to their pass on of their antitrust price injury materially

caused by Defendants’ conspiracy. During the Class Period, Defendants’ illegal conduct

substantially affected Connecticut commerce. As a direct and proximate result of Defendants’

unlawful conduct, Plaintiffs and members of the Indirect-Purchaser Healthcare Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in restraint of trade. Accordingly, Plaintiffs and members of the Indirect-Purchaser

Healthcare Class seek all forms of relief available under Connecticut General Statutes § 35-24, et

seq.




                                                74
        Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 79 of 81




                                          COUNT XXX

                                            Maryland

         339.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Maryland Code. Defendants’ conspiracy has had the following effects: (1)

competition in the sale of generic pharmaceuticals to Maryland healthcare providers was restrained

throughout Maryland; (2) prices were fixed at above-competitive levels throughout Maryland; (3)

Plaintiffs and members of the Indirect-Purchaser Healthcare Class were deprived of free and open

competition; and (4) Plaintiffs and members of the Indirect-Purchaser Healthcare Class indirectly

paid above-competitive prices for generic pharmaceuticals provided by Maryland resellers due to

their pass on of their antitrust price injury materially caused by Defendants’ conspiracy. During

the Class Period, Defendants’ illegal conduct substantially affected Maryland commerce. As a

direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and members of the

Indirect-Purchaser Healthcare Class have been injured in their business and property and are

threatened with further injury. Defendants have engaged in restraint of trade. Accordingly,

Plaintiffs and members of the Indirect-Purchaser Healthcare Class seek all forms of relief available

under Maryland Code Annotated, Com. Law § 11-201, et seq.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs individually and as members of the proposed Class alleged pray

that:

         A.     This Court declare that Defendants’ conduct constitutes a per se violation of the

Sherman Act, 15 U.S.C. § 1, and award treble damages and injunctive relief to the proposed Class

under Sections 4 and 16 of the of the Clayton Act., 15 U.S.C. § § 15, 26;

         B.     In the alternative, this Court declare that Defendants’ conduct constitutes a per se




                                                 75
      Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 80 of 81




restraint of trade in violation of each of the relevant statutes of the Indirect-Purchaser Jurisdictions,

and award damages and injunctive to the proposed Class as permitted by state law;

        C.      Plaintiffs recover reasonable attorneys’ fees and costs as allowed by law;

        D.      Plaintiffs recover pre-judgment and post-judgment interest at the highest rate

allowed by law; and

        E.      Plaintiffs be granted such other and further relief as the Court deems just and

equitable.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury.

Dated: August 28, 2020                                  Respectfully submitted,




                                                        WHATLEY KALLAS, LLP
                                                        Henry C. Quillen
                                                        159 Middle St., Suite 2C
                                                        Portsmouth, NH 03801
                                                        Telephone: (603) 294-1591
                                                        Facsimile: (800) 922-4851
                                                        hquillen@whatleykallas.com

                                                        WHATLEY KALLAS, LLP
                                                        Joe R. Whatley, Jr.
                                                        Edith M. Kallas
                                                        152 West 57th Street, 41st Floor
                                                        New York, NY 10019
                                                        Telephone: (212) 447-7060
                                                        Facsimile: (800) 922-4851
                                                        jwhatley@whatleykallas.com
                                                        ekallas@whatleykallas.com




                                                   76
Case 2:18-cv-04137-CMR Document 128-2 Filed 08/28/20 Page 81 of 81




                                     BERRY LAW PLLC
                                     R. Stephen Berry
                                     P.A. Bar No. 22418
                                     1100 Connecticut Avenue, N.W.
                                     Suite 645
                                     Washington, D.C. 20006
                                     Telephone: (202) 296-3020
                                     Facsimile: (202) 296-3038
                                     sberry@berrylawpllc.com

                                     Attorneys for Plaintiffs




                                77
